Maximum principal indebtedness for Tennessee recording tax purposes is
$12,000,000.00.

DEED OF TRUST, SECURITY AGREEMENT AND FIXTURE FILING

NNN Lenox Medical, LLC,
a Delaware limited liability company,
Grantor
to
Joseph B. Pitt, Jr., as Trustee
(Trustee)

for the benefit of
LaSalle Bank National Association,
a national banking association,
as Beneficiary

PURSUANT TO T.C.A. § 47-28-104(B), NOTICE IS HEREBY GIVEN THAT THIS DEED OF
TRUST SECURES FUTURE
ADVANCES WHICH ARE OBLIGATORY FOR THE PURPOSES OF SUCH STATUTE, AND WHICH ARE
MADE FOR COMMERCIAL
PURPOSES.

PURSUANT TO T.C.A. § 47-9-502(c), FILING OF THIS DEED OF TRUST CONSTITUTES A
FIXTURE FILING.

THE BENEFICIARY EXPRESSLY OBJECTS TO THE PRIORITY OF ANY MECHANICS’ OR
MATERIALMEN’S LIENS IMPOSED
SUBSEQUENT TO THE DATE OF THE RECORDATION OF THIS DEED OF TRUST AS SUCH PRIORITY
WOULD OTHERWISE BE
ALLOWED PURSUANT TO THE TERMS OF T.C.A. § 66-11-108.

This instrument was prepared by and
after recording return to:

KATTEN MUCHIN ROSENMAN LLP
401 South Tryon Street, Suite 2600
Charlotte, North Carolina 28202
Attention: Daniel S. Huffenus, Esq.

1

DEED OF TRUST, SECURITY AGREEMENT AND FIXTURE FILING

Table of Contents

Paragraph Page



1.   Payment of Indebtedness; Performance of Obligations  



2.   Taxes and Other Obligations  



3.   Reserves for Taxes/Ground Rents/Insurance/Replacement Reserve/Tenant
Improvements and Leasing Reserve.  



4.   Use of Property  



5.   Insurance and Condemnation.  



6.   Preservation and Maintenance of Property  



7.   Protection of Beneficiary’s Security; Leases  



8.   Inspection  



9.   Books and Records  



10.   Financial Statements  



11.   Hazardous Substances  



12.   Representations and Covenants.  



13.   Lease Assignment  



14.   Subordination, Non-Disturbance and Attornment Agreements/Estoppel
Certificates.  



15.   Transfers of the Property or Ownership Interests in Grantor; Assumption;
Due on Sale/Encumbrance.  



16.   No Additional Liens  



17.   Single Asset Entity  



18.   Grantor and Lien Not Released  



19.   Uniform Commercial Code Security Agreement and Fixture Filing  



20.   Events of Default; Acceleration of Indebtedness; Remedies  



21.   Entry; Foreclosure; Remedies  



22.   Expenditures and Expenses  



23.   Application of Proceeds of Foreclosure Sale  



24.   Appointment of Receiver or Mortgagee in Possession  



25.   Forbearance by Beneficiary Not a Waiver  



26.   Waiver of Statute of Limitations  



27.   Waiver of Appraisement, Valuation, Etc  



28.   Jury Trial Waiver  



29.   Indemnification  



30.   Duty to Defend  



31.   ERISA  



32.   No Oral Change  



33.   Notice  



34.   Successors and Assigns Bound; Joint and Several Liability; Agents;
Captions  



35.   Governing Law; Jurisdiction; Severability  



36.   Release  



37.   Covenants Running with the Land  



38.   Terms  



39.   Loss of Note  



40.   Changes in the Laws Regarding Taxation  



41.   Substitution of Trustee. Beneficiary may, from time to time by written
instrument executed and acknowledged by Beneficiary and recorded in the county
or counties where the Property is located, and by otherwise complying with the
provisions of any applicable statutes, substitute a successor or successors for
the Trustee named herein or acting hereunder. Any fees or expenses payable to
Trustee are the obligation of Grantor.  



42.   Exculpation  



43.   Disclosure of Information  



44.   Sale of Loan; Securitization  



45.   Actions and Proceedings  



46.   No Third Party Beneficiaries  



47.   Exhibits and Riders  



48.   Customer Identification – USA Patriot Act Notice; OFAC  



49.   Counterparts  



50.   Disclaimers  



51.   Clearing Account  



52.   Cash Management Account  



53.   Concurrent Subordinate Indebtedness  



54.   Future Advances  

Exhibit A — Legal Description

Exhibit B — Personal Property Description

Exhibit C — Pending and Threatened Litigation

2

Defined Terms

As used in this Deed of Trust, the following terms shall have the following
meanings assigned to them:

     
Grantor
Grantor’s Address
Property Address
  NNN Lenox Medical, LLC (“Grantor”) having its
principal places of business at 1551 N. Tustin
Avenue, Suite 300, Santa Ana, California 92705.
1551 N. Tustin Avenue, Suite 300
Santa Ana, California 92705
6730 Lenox Center Court
Memphis, Tennessee 38115

         
Trustee
  Joseph B. Pitt, Jr.

Trustee’s
  Chicago Title Insurance Company,

Address
  725 Cool Springs Blvd, Suite 160, Franklin, TN 37067

         
Beneficiary
  LaSalle Bank National Association, a national banking association, and its
successors and

 
  assigns as holders of the Note

Beneficiary’s Address
  135 S. LaSalle Street, Suite 3410
 
  Chicago, Illinois 60603

 
  Attention: Real Estate Capital Markets

 
  Re: Lenox Medical Office

Note
  That Promissory Note of even date herewith made by Grantor to the order of
Beneficiary in

 
  the Principal Amount, together with all notes issued in substitution or
exchange therefor,

 
  as any of the foregoing may be amended, consolidated, modified or supplemented
from time

 
  to time

Principal Amount
  $ 12,000,000.00  
Maturity Date
  February 1, 2017

Land
  The property described on Exhibit A to this Mortgage

Personal Property
  The property described on Exhibit B to this Mortgage

Replacement Reserve Monthly Payment
  $1,644.00, subject to the provisions of subparagraph 3(c) of this Mortgage
TI and Leasing Reserve Monthly Payment
  $8154.50, subject to the provisions of subparagraph 3(d) of this Mortgage
Permitted Use
  Office

Guarantor
  NNN Realty Advisors, Inc., a Delaware corporation

Pfizer Lease
  That certain lease between Pfizer Inc., a Delaware corporation (“Pfizer”), as
tenant and

 
  Borrower (or its predecessor in interest), as landlord dated January 11, 2002
(as amended

 
  through the date hereof) for premises located at Building G at, 6730 Lenox
Center Court,

 
  Memphis, Tennessee 38115 consisting of approximately 97,854.28 gross square
feet (the

 
  “Pfizer Space”) which office building is commonly called The Medical Pavilion.
Pfizer Reserve Monthly Payment
  Shall mean an amount equal to the following: (i) from May 1, 2008 until and
including

 
  January 1, 2009, $69,853.00; (ii) from January 1, 2009 until January 30, 2010
or the

 
  Required Balance is met, $73,522.00

Pfizer Replacement Lease
  A lease executed by a replacement tenant or tenants acceptable to Lender
covering all or

 
  part of the Pfizer Space (i) at a net annual rent which equals or exceeds
$2,134,196.00

 
  and (ii) for a term of not less than five (5) years.

Required Rating
  A General Policy Rating of A: VIII or better in A.M. Best’s Key Rating Guide


3

THIS DEED OF TRUST, SECURITY AGREEMENT AND FIXTURE FILING (“Mortgage”) is made
as of the 2nd day of January, 2007, by Grantor to Trustee, and for the benefit
of Beneficiary.

R E C I T A L S:

A. Grantor has executed and delivered to Beneficiary the Note (which is
hereinafter referred to as the “Note”), providing for monthly installments of
principal and/or interest, with the balance thereof, if not sooner due or paid
as set forth in the Note, due and payable on the Maturity Date;

B. Beneficiary wishes to secure (i) the prompt payment of the Note, together
with all interest thereon in accordance with the terms of the Note, as well as
the prompt payment of any additional indebtedness accruing to Beneficiary on
account of any future payments, advances or expenditures made by Beneficiary
pursuant to the Note or this Deed of Trust or any other agreement, document, or
instrument securing the payment of the indebtedness evidenced by the Note (the
Note, this Deed of Trust, and any other documents evidencing or securing the
indebtedness evidenced by the Note or executed in connection therewith, and any
modification, renewal, and/or extension thereof, are hereinafter collectively
referred to as the “Loan Documents”), and (ii) the prompt performance of each
and every covenant, condition, and agreement now or hereafter arising contained
in the Loan Documents of Grantor. All payment obligations of Grantor are
hereinafter sometimes collectively referred to as the “Indebtedness” and all
other obligations of Grantor are hereinafter sometimes collectively referred to
as the “Obligations”; and

C. The Schedule of Defined Terms appearing immediately before this page is
incorporated into this Deed of Trust by reference with the same force and effect
as if contained in the body hereof.

D. Subsequent to the closing of the “Loan” (as defined in the Note), subject to
the terms of Paragraph 15 of this Deed of Trust, Grantor may transfer undivided
tenant in common interests in the Property (provided, however, there may be no
more than thirty-five (35) tenants in common (“Tenants in Common”) in the
aggregate including Grantor (collectively “permitted TICs”) with the consent of
Beneficiary, as more specifically set forth in one or more Loan Assumption,
Ratification and Consent Agreements(s) by and between Grantor, Guarantor, the
Tenants in Common and Beneficiary (individually and collectively, the
“Assumption Agreement”), and upon the execution of such Assumption Agreement,
“Grantor” shall thereafter be deemed to collectively include Grantor under this
Deed of Trust and all then existing Tenants in Common.

NOW, THEREFORE, TO SECURE TO BENEFICIARY the repayment of the Indebtedness and
the performance of the Obligations, Grantor has mortgaged, given, granted,
bargained, sold, alienated, enfeoffed, transferred, conveyed, confirmed,
warranted, pledged, assigned, hypothecated and granted and by these presents
Grantor has executed this Deed of Trust and does hereby irrevocably mortgage,
give, grant, bargain, sell, alien, enfeoff, transfer, convey, confirm, warrant,
pledge, assign, hypothecate and grant a security interest in and to Trustee, IN
TRUST, WITH POWER OF SALE, Beneficiary the following described property and all
proceeds thereof (which property is hereinafter sometimes collectively referred
to as the “Property”):

A. The Land;

B. All improvements of every nature whatsoever now or hereafter situated on the
Land and owned by Grantor (the “Improvements”), and all machinery, furnishings,
equipment, fixtures (the “Fixtures”), mechanical systems and other personal
property now or hereafter owned by Grantor and used in connection with the
operation of the Improvements;

C. All easements, rights-of-way, strips and gores of land, streets, ways,
alleys, passages, sewer rights, water, water courses, water rights and powers,
air rights and development rights, and all estates, rights, titles, interests,
privileges, liberties, tenements, hereditaments and appurtenances of any nature
whatsoever, in any way belonging, relating or pertaining to the Land and the
Improvements and the reversion and reversions, remainder and remainders, and all
land lying in the bed of any street, road or avenue, opened or proposed, in
front of or adjoining the Land, to the center line thereof and all the estates,
rights, titles, interests, dower and rights of dower, curtesy and rights of
curtesy, property, possession, claim and demand whatsoever, both at law and in
equity, of Grantor of, in and to the Land and the Improvements and every part
and parcel thereof, with the appurtenances thereto;

D. All agreements affecting the use, enjoyment or occupancy of the Land and/or
Improvements now or hereafter entered into (the “Leases”), including any and all
guaranties of such Leases, and the immediate and continuing right to collect all
rents, income, receipts, royalties, profits, issues, service reimbursements,
fees, accounts receivables, revenues and prepayments of any of the same from or
related to the Land and/or Improvements from time to time accruing under the
Leases and/or the operation of the Land and/or Improvements (the “Rents”),
reserving to Grantor, however, so long as no “Event of Default” (hereinafter
defined) has occurred hereunder, a revocable license to receive and apply the
Rents in accordance with the terms and conditions of Paragraph 13 of this Deed
of Trust;

E. The Personal Property;

F. All awards or payments, including interest thereon, which may heretofore and
hereafter be made with respect to the Land and the Improvements, whether from
the exercise of the right of eminent domain or condemnation (including but not
limited to any transfer made in lieu of or in anticipation of the exercise of
said rights), or for a change of grade, or for any other injury to or decrease
in the value of the Land and Improvements;

G. All proceeds of and any unearned premiums on any insurance policies covering
the Property, including, without limitation, the right to receive and apply the
proceeds of any insurance, judgments, or settlements made in lieu thereof, for
damage to the Property;

H. All proceeds of the conversion, voluntary or involuntary, of any of the
foregoing including, without limitation, proceeds of insurance and condemnation
awards, into cash or liquidation claims;

I. The Clearing Account and Cash Management Account (as those terms are
hereinafter defined) and all deposits therein as hereinafter provided for in
this Deed of Trust;

J. Any and all proceeds and products of any of the foregoing and any and all
other security and collateral of any nature whatsoever, now or hereafter given
for the repayment of the Indebtedness and the performance of Grantor’s
obligations under the Loan Documents, including (without limitation) the
Replacement Reserve, the TI and Leasing Reserve, and all other escrows
established with Beneficiary by Grantor; and

K. All property management agreements and tenants in common agreements relating
to the Property.

AND without limiting any of the other provisions of this Deed of Trust, to the
extent permitted by applicable law, Grantor expressly grants to Beneficiary, as
a secured party, a security interest in the portion of the Property that is or
may be subject to the provisions of the Uniform Commercial Code that are
applicable to secured transactions; it being understood and agreed that the
Improvements and Fixtures are part and parcel of the Land (the Land, the
Improvements and the Fixtures are collectively referred to as the “Real
Property”) appropriated to the use thereof and, whether affixed or annexed to
the Real Property or not, shall for the purposes of this Deed of Trust be deemed
conclusively to be real estate and mortgaged hereby.

TO HAVE AND TO HOLD the Property and all parts thereof, together with the rents,
issues, profits and proceeds thereof, unto Beneficiary and to the use, benefit
and advantage of Beneficiary, forever, in Trust, subject, however, to the terms,
covenants, and conditions herein.

Grantor covenants and agrees with Trustee and Beneficiary as follows:

1. Payment of Indebtedness; Performance of Obligations. Grantor shall promptly
pay when due the Indebtedness and shall promptly perform all Obligations.

2. Taxes and Other Obligations. Grantor shall pay, when due, and before any
interest, collection fees or penalties shall accrue, all taxes, assessments,
fines, impositions and other charges and obligations, including charges and
obligations for any present or future repairs or improvements made on the
Property, or for any other goods or services or utilities furnished to the
Property, which may become a lien on or charge against the Property prior to
this Deed of Trust, subject, however, to Grantor’s right to contest such lien or
charge upon the posting of security reasonably satisfactory to Beneficiary so
long as such contest stays the enforcement or collection of such lien or charge.
Should Grantor fail to make such payments, Beneficiary may, at its option and at
the expense of Grantor, pay the amounts due for the account of Grantor. Upon the
request of Beneficiary, Grantor shall immediately furnish to Beneficiary all
notices of amounts due and receipts evidencing payment. Grantor shall promptly
notify Beneficiary of any lien on all or any part of the Property and shall
promptly discharge any unpermitted lien or encumbrance.

3. Reserves for Taxes/Ground Rents/Insurance/Replacement Reserve/Tenant
Improvements and Leasing Reserve.

(a) Grantor shall pay to Beneficiary, at the time of and in addition to the
monthly installments of principal and/or interest due under the Note, a sum
equal to 1/12 of the amount estimated by Beneficiary from time to time to be
sufficient to enable Beneficiary to pay at least 30 days before they become due
and payable, all taxes, assessments and other similar charges levied against the
Property (collectively, the “Taxes”), and all ground rents, if applicable. So
long as no Event of Default exists hereunder, Beneficiary shall apply the sums
so paid by Grantor to pay such tax items and ground rents, if applicable. In
making any such payments, Beneficiary may do so according to any bill, statement
or estimate obtained by Beneficiary in good faith, without inquiry into the
accuracy of such bill, statement or estimate or into the validity thereof. These
sums may be commingled with the general funds of Beneficiary, and no interest
shall be payable thereon nor shall these sums constitute trust funds. If such
amount on deposit with Beneficiary is insufficient to fully pay such tax items
and ground rents, if applicable, Grantor shall, within 10 days following notice
at any time from Beneficiary, deposit such additional sum as may be required for
the full payment of such tax items and ground rents, if applicable. Grantor
hereby represents and warrants that Beneficiary has a security interest in such
funds and Grantor shall execute any other documents and take any other actions
necessary to provide Beneficiary with a perfected security interest. Upon the
Maturity Date, the moneys then remaining on deposit with Beneficiary or its
agent shall, at Beneficiary’s option, be applied against the Indebtedness. The
obligation of Grantor to pay such tax items and ground rents is not affected or
modified by the provisions of this paragraph.

(b) Grantor shall pay to Beneficiary, at the time of and in addition to the
monthly installments of principal and/or interest due under the Note, a sum
equal to 1/12 of the amount estimated by Beneficiary from time to time to be
sufficient to enable Beneficiary to pay at least 30 days before they become due
and payable, all insurance premiums due for the renewal, on an annual basis, of
the coverage afforded by the insurance policies required hereunder upon the
expiration thereof. So long as no Event of Default exists hereunder, Beneficiary
shall apply the sums so paid by Grantor to pay such insurance premiums. In
making any such payment, Beneficiary may do so according to any bill, statement
or estimate obtained by Beneficiary in good faith, without inquiry into the
accuracy of such bill, statement or estimate or into the validity thereof. These
sums may be commingled with the general funds of Beneficiary, and no interest
shall be payable thereon nor shall these sums constitute trust funds. If such
amount on deposit with Beneficiary is insufficient to fully pay such insurance
premiums, Grantor shall, within 10 days following notice at any time from
Beneficiary, deposit such additional sum as may be required for the full payment
of such insurance premiums. Grantor hereby represents and warrants that
Beneficiary has a security interest in such funds and Grantor shall execute any
other documents and take any other actions necessary to provide Beneficiary with
a perfected security interest. Upon the Maturity Date, the moneys then remaining
on deposit with Beneficiary or its agent shall, at Beneficiary’s option, be
applied against the Indebtedness. The obligation of Grantor to pay such
insurance premiums is not affected or modified by the provisions of this
paragraph.

(c) At the time of and in addition to the monthly installments of principal
and/or interest due under the Note, Grantor shall pay to Beneficiary the
Replacement Reserve Monthly Payment (such payments shall be referred to as the
“Replacement Reserve”). The Replacement Reserve may be commingled with the
general funds of Beneficiary and such Replacement Reserve shall not constitute
trust funds. The funds contained in the Replacement Reserve shall bear interest
for the benefit of Grantor at the rate of interest which is the lower of (i) the
amount paid from time to time by Beneficiary on commercial money market
accounts; or (ii) the return on permitted investments to be made with the funds
by any third party servicer, rating agency or loan purchaser (“Reserve Interest
Rate”), and all such interest shall be added to and become part of the
Replacement Reserve, provided Beneficiary shall make no representation or
warranty as to the actual rate of interest. The funds contained in the
Replacement Reserve shall be utilized by Grantor solely for exterior,
structural, HVAC and mechanical improvements that are customarily accounted for
as capital expenses (“Capital Expenses”), and other capital improvements
approved in advance by Beneficiary. Beneficiary shall make disbursements from
the Replacement Reserve for the actual cost of such items and approved capital
improvements upon Grantor’s providing Beneficiary with receipts, invoices, lien
waivers, photographs and other documentation deemed necessary by Beneficiary to
insure that the work and/or materials related to the requested disbursement have
been completed and/or provided, with minimum draws of $10,000.00, which shall
occur no more frequently than once per month. Upon the Maturity Date, the moneys
then remaining on deposit with Beneficiary or its agent shall, at Beneficiary’s
option, be applied against the Indebtedness. Grantor hereby represents and
warrants that Beneficiary has a security interest in the Replacement Reserve and
Grantor shall execute any other documents and take any other actions necessary
to provide Beneficiary with a perfected security interest in the Replacement
Reserve.

(d) At the time of and in addition to the monthly installments interest due
under the Note, Grantor shall pay to Beneficiary monthly deposits in the amount
of the TI and Leasing Reserve Monthly Payment for approved tenant improvements
and leasing commissions. At the time of and in addition to the monthly
installments of principal and/or interest due under the Note, Grantor shall pay
to Beneficiary the Pfizer Reserve Monthly Payment (such payments, along with the
TI and Leasing Reserve Monthly Payment shall be referred to as the “TI and
Leasing Reserve”) until the earlier of (i) January 31, 2010 or (ii) the balance
in the TI and Leasing Reserve equals or exceeds $1,467,810.00 (the “Required
Balance”). Provided no Event of Default has occurred, the amount in the TI and
Leasing Reserve in excess of $97,854.00 (the “Stabilized Requirement”) shall be
disbursed to Borrower (i) if the Pfizer Lease is renewed or (ii) following
vacation of the Pfizer Space by Pfizer, but only after: (A) Lender shall have
approved a Pfizer Replacement Lease and shall have received a fully-executed
copy of such Pfizer Replacement Lease; (B) Borrower has provided an executed
estoppel certificate satisfactory to Lender from such replacement tenant or
tenants stating that such replacement tenant or tenants are in occupancy, open
for business, and paying full contractual rent without any right of offset or
rent abatement and that all related tenant improvement and leasing commission
obligations of Borrower, as landlord, under the Pfizer Replacement Lease have
been satisfied; (C) Borrower provides Lender with receipts, invoices, lien
waivers, photographs and other documentation deemed necessary by Lender to
insure that the work and/or materials requested have been completed and/or
provided; (D) Borrower has provided evidence that the work is fully completed in
a good and workmanlike manner free of all liens or claims by reason thereof; and
(E) satisfaction of any other terms and conditions that Lender may require in
its reasonable discretion (the “Release Requirements”). Upon satisfaction of the
Release Requirements, the TI and Leasing Reserve may be commingled with the
general funds of Beneficiary and such TI and Leasing Reserve shall not
constitute trust funds. The funds contained in the TI and Leasing Reserve shall
bear interest for the benefit of Grantor at the Reserve Interest Rate and all
such interest shall be added to and become a part of the TI and Leasing Reserve,
provided Beneficiary shall make no representation or warranty as to the actual
rate of interest. The funds contained in the TI and Leasing Reserve shall be
disbursed to Grantor solely to pay for tenant improvements and leasing
commissions due pursuant to leases entered into in accordance with the
requirements of Paragraph 7 hereof or otherwise approved by Beneficiary, but
only when the tenants under such leases are in occupancy, open for business, and
paying full contractual rent without any right of offset or rent abatement.
Beneficiary shall make disbursements from the TI and Leasing Reserve for the
actual cost of such approved tenant improvements and leasing commissions upon
Grantor’s providing Beneficiary with receipts, invoices, lien waivers,
photographs and other documentation deemed necessary by Beneficiary to insure
that the work and/or materials related to the requested disbursement have been
completed and/or provided, with minimum draws of $10,000.00, which shall occur
no more frequently than once per month. Upon the Maturity Date, the moneys then
remaining on deposit with Beneficiary or its agent shall, at Beneficiary’s
option, be applied against the Indebtedness. Grantor hereby represents and
warrants that Beneficiary has a security interest in the TI and Leasing Reserve
and shall execute any other documents and take any other actions necessary to
provide Beneficiary with a perfected security interest in the TI and Leasing
Reserve.

In the event that (i) the Loan is not fully transferred to and assumed by NNN
Healthcare/Office REIT Holdings, L.P., a Delaware Limited Partnership (the
“REIT”) or to a newly formed entity that is owned and controlled by the REIT, or
(ii) the membership interests in Grantor are not transferred to the REIT or to a
newly formed entity that is owned and controlled by the REIT, on or before
April 30, 2007, the following conditions must be satisfied; (i) the Required
Balance will immediately increase to $1,957,080, (ii) Grantor will within three
(3) Business Days make a payment of $489,270.00 into the TI and Leasing Reserve
and (iii) Grantor will within ten (10) Business Days fully satisfy and pay off
any and all additional debt on the Property and cause to be released any and all
liens associated with the additional debt.

Notwithstanding the foregoing, without waiving any of Grantor’s repair and
maintenance obligations under the Loan Documents, Beneficiary agrees to defer
its right under this Deed of Trust to require monthly deposits of the TI and
Leasing Reserve Monthly Payment into the TI and Leasing Reserve until the
Release Requirements are met as long as there exists no Event of Default (or
event with which notice or lapse of time or both could constitute an Event of
Default) under the Loan Documents. Notwithstanding the foregoing, without
waiving any of Grantor’s repair and maintenance obligations under the Loan
Documents, Beneficiary agrees to defer its right under this Deed of Trust to
require monthly deposits of the Pfizer Reserve Monthly Payment into the TI and
Leasing Reserve for a period of sixteen (16) months from the date hereof as long
as there exists no Event of Default (or event with which notice or lapse of time
or both could constitute an Event of Default) under the Loan Documents.

(e) Upon the occurrence of an Event of Default, Beneficiary may apply any
amounts then held in any of the Reserves described above to the payment of the
Indebtedness in such order as Beneficiary may elect, in its sole and absolute
discretion.

4. Use of Property. Unless required by applicable law, Grantor shall not permit
changes in the use of any part of the Property from the use existing at the time
this Deed of Trust was executed, which use Grantor represents and warrants is
limited to the Permitted Use and related uses. Grantor shall not initiate or
acquiesce in a change in the zoning classification of the Property without
Beneficiary’s prior written consent.

5. Insurance and Condemnation. Grantor shall obtain and maintain, or cause to be
maintained, insurance for Grantor and the Property providing at least the
following coverages:

(a) comprehensive all risk insurance (“Special Form”) including, but not limited
to, loss caused by any type of windstorm or hail on the Improvements and the
Personal Property, (i) in an amount equal to one hundred percent (100%) of the
“Full Replacement Cost,” which for purposes of this Deed of Trust shall mean
actual replacement value (exclusive of costs of excavations, foundations,
underground utilities and footings) with a waiver of depreciation, but the
amount shall in no event be less than the outstanding principal balance of the
Loan; (ii) containing an agreed amount endorsement with respect to the
Improvements and Personal Property waiving all co-insurance provisions or to be
written on a no co-insurance form; (iii) providing for no deductible in excess
of Ten Thousand and 00/100 Dollars ($10,000.00) for all such insurance coverage
excluding windstorm and earthquake, and (iv) if any of the Improvements or the
use of the Property shall at any time constitute legal non-conforming structures
or uses, coverage for loss due to operation of law in an amount equal to the
Full Replacement Cost, coverage for demolition costs and coverage for increased
costs of construction. In addition, Grantor shall obtain: (A) if any portion of
the Improvements is currently or at any time in the future located in a
federally designated “special flood hazard area”, flood hazard insurance in an
amount equal to the lesser of (1) the outstanding principal balance of the Note
or (2) the maximum amount of such insurance available under the National Flood
Insurance Act of 1968, the Flood Disaster Protection Act of 1973 or the National
Flood Insurance Reform Act of 1994, as each may be amended or such greater
amount as Beneficiary shall require and (B) earthquake insurance in amounts and
in form and substance satisfactory to Beneficiary in the event the Property is
located in an area with a high degree of seismic activity;

(b) business income insurance (i) with loss payable to Beneficiary;
(ii) covering all risks required to be covered by the insurance provided for in
subparagraph (a) above; (iii) in an amount equal to one hundred percent (100%)
of the projected gross revenues from the operation of the Property (as reduced
to reflect expenses not incurred during a period of restoration or repair) for a
period of at least twelve (12) months after the date of the loss or damage by
fire or other casualty; and (iv) containing an extended period of indemnity
endorsement which provides that after the physical loss to the Improvements and
Personal Property has been repaired, the continued loss of income will be
insured until such income either returns to the same level it was at prior to
the loss, or the expiration of six (6) months from the date that the Property is
repaired or replaced and operations are resumed, whichever first occurs, and
notwithstanding that the policy may expire prior to the end of such period. The
amount of such business income insurance shall be determined prior to the date
hereof and at least once each year thereafter based on Grantor’s reasonable
estimate of the gross revenues from the Property for the succeeding twelve
(12) month period. All proceeds payable to Beneficiary pursuant to this
subsection shall be held by Beneficiary and shall be applied to the obligations
secured by the Loan Documents from time to time due and payable hereunder and
under the Note; provided, however, that nothing herein contained shall be deemed
to relieve Grantor of its obligations to pay the obligations secured by the Loan
Documents on the respective dates of payment provided for in this Deed of Trust
and the other Loan Documents except to the extent such amounts are actually paid
out of the proceeds of such business income insurance;

(c) at all times during which structural construction, repairs or alterations
are being made with respect to the Improvements, and only if the Property
coverage form does not otherwise apply, (i) owner’s contingent or protective
liability insurance, otherwise known as Owner Contractor’s Protective Liability,
covering claims not covered by or under the terms or provisions of the above
mentioned commercial general liability insurance policy and (ii) the insurance
provided for in subparagraph (a) above written in a so-called builder’s risk
completed value form (A) on a non-reporting basis, (B) against all risks insured
against pursuant to subparagraph (a) above, (C) including permission to occupy
the Property and (D) with an agreed amount endorsement waiving co-insurance
provisions;

(d) comprehensive boiler and machinery insurance, if steam boilers or other
pressure-fixed vessels are in operation, in amounts as shall be reasonably
required by Beneficiary on terms consistent with the commercial property
insurance policy required under subparagraph (a) above;

(e) commercial general liability insurance against claims for personal injury,
bodily injury, death or property damage occurring upon, in or about the
Property, such insurance (i) to be on the so-called “occurrence” form with a
combined limit of not less than Two Million and 00/100 Dollars ($2,000,000.00)
in the aggregate and One Million and 00/100 Dollars ($1,000,000.00) per
occurrence; (ii) to continue at not less than the aforesaid limit until required
to be changed by Beneficiary in writing by reason of changed economic conditions
making such protection inadequate and (iii) to cover at least the following
hazards: (A) premises and operations; (B) products and completed operations on
an “if any” basis; (C) independent contractors; (D) blanket contractual
liability for all written contracts and (E) contractual liability covering the
indemnities contained in Paragraph 29 of this Deed of Trust to the extent the
same is available;

(f) automobile liability coverage for all owned and non-owned vehicles,
including rented and leased vehicles containing minimum limits per occurrence of
One Million Dollars and 00/100 Dollars ($1,000,000.00);

(g) worker’s compensation and employee’s liability subject to the worker’s
compensation laws of the applicable state;

(h) umbrella and excess liability insurance in an amount not less than Three
Million and 00/100 Dollars ($3,000,000.00) per occurrence on terms consistent
with the commercial general liability insurance policy required under
subparagraph (e) above, including, but not limited to, supplemental coverage for
employer liability and automobile liability, which umbrella liability coverage
shall apply in excess of the automobile liability coverage in subparagraph
(f) above;

(i) the insurance required under this Paragraph 5 above shall cover perils of
terrorism and acts of terrorism and Grantor shall maintain insurance for loss
resulting from perils and acts of terrorism on terms (including amounts)
consistent with those required under Paragraph 5 above at all times during the
term of the Loan; and

(j) upon sixty (60) days written notice, such other reasonable insurance,
including, but not limited to, sinkhole or land subsidence insurance, if
available at commercially reasonable costs, and in such reasonable amounts as
Beneficiary from time to time may reasonably request against such other
insurable hazards which at the time are commonly insured against for property
similar to the Property located in or around the region in which the Property is
located.

All insurance provided for in this Paragraph 5, shall be obtained under valid
and enforceable policies (collectively, the “Policies” or in the singular, the
“Policy”), and shall be subject to the approval of Beneficiary as to insurance
companies, amounts, deductibles, loss payees and insureds. The Policies shall be
issued by financially sound and responsible insurance companies authorized to do
business in the State and having a claims paying ability rating of “AA” or
better (and the equivalent thereof) by at least two (2) of the rating agencies
rating the Securities (one (1) of which shall be S&P if they are rating the
Securities and one (1) of which will be Moody’s if they are rating the
Securities), or if only one (1) rating agency is rating the Securities, then
only by such rating agency. The Policies described in this Paragraph 5 (other
than those strictly limited to liability protection) shall designate Beneficiary
as loss payee. Not less than ten (10) days prior to the expiration dates of the
Policies theretofore furnished to Beneficiary, certificates of insurance
evidencing the Policies accompanied by evidence satisfactory to Beneficiary of
payment of the premiums due thereunder (the “Insurance Premiums”), shall be
delivered by Grantor to Beneficiary. Any blanket insurance Policy shall
specifically allocate to the Property the amount of coverage from time to time
required hereunder and shall otherwise provide the same protection as would a
separate Policy insuring only the Property in compliance with the provisions of
this Paragraph 5. All Policies provided for or contemplated by this Paragraph 5,
except for the Policy referenced in Paragraph 5(g) of this Deed of Trust, shall
name Grantor as the insured and Beneficiary as the additional insured, as its
interests may appear, and in the case of property damage, boiler and machinery,
flood and earthquake insurance, shall contain a so-called New York standard
non-contributing mortgagee clause in favor of Beneficiary providing that the
loss thereunder shall be payable to Beneficiary. All Policies shall contain
clauses or endorsements to the effect that: (1) no act or negligence of Grantor,
or anyone acting for Grantor, or of any tenant or other occupant, or failure to
comply with the provisions of any Policy, which might otherwise result in a
forfeiture of the insurance or any part thereof, shall in any way affect the
validity or enforceability of the insurance insofar as Beneficiary is concerned;
(2) the Policy shall not be materially changed (other than to increase the
coverage provided thereby) or canceled without at least ten (10) days written
notice to Beneficiary and any other party named therein as an additional
insured; (3) the issuers thereof shall give written notice to Beneficiary if the
Policy has not been renewed thirty (30) days prior to its expiration; and
(4) Beneficiary shall not be liable for any Insurance Premiums thereon or
subject to any assessments thereunder.

Grantor shall keep the Improvements insured, and shall maintain during the
entire term of this Deed of Trust, comprehensive general liability coverage and
such other coverages requested by Beneficiary, by carrier(s), in amounts and in
form at all times satisfactory to Beneficiary, which carrier(s), amounts and
form shall not be changed without the prior written consent of Beneficiary. All
such policies of insurance shall be issued by insurers qualified under the laws
of the state in which the Land is located, duly authorized and licensed to
transact business in such state and reflecting the Required Rating. Grantor
shall maintain all coverages on the Property as are required by Beneficiary at
the closing of the Loan, and all other coverages as may be deemed necessary by
Beneficiary from time to time during the term of the Loan. Any failure by
Beneficiary to insist on full compliance with all of the above insurance
requirements at closing does not constitute a waiver of Beneficiary’s right to
subsequently require full compliance with these requirements. All policies
required hereunder shall be indicated by evidence of insurance on the Accord 28
form of certificate (as such form may be updated and renamed from time to time),
naming Beneficiary as loss payee and as additional insured. Unless Grantor
provides Beneficiary with evidence of the insurance coverage required by this
Deed of Trust, Beneficiary may purchase insurance at Grantor’s expense to
protect Beneficiary’s interests in the Property and to maintain the insurance
required by this Deed of Trust. This insurance may, but need not, protect
Grantor’s interests. The coverage purchased by Beneficiary may not pay any claim
made by Grantor or any claim that is made against Grantor in connection with the
Property or any required insurance policy. Grantor may later cancel any
insurance purchased by Beneficiary, but only after providing Beneficiary with
evidence that Grantor has obtained insurance as required by this Deed of Trust.
If Beneficiary purchases insurance for the Property or insurance otherwise
required by this Deed of Trust, Grantor will be responsible for the costs of
that insurance, including interest and other charges imposed by Beneficiary in
connection with the placement of the insurance, until the effective date of the
cancellation or expiration of the insurance. The costs of the insurance may be
added to the Indebtedness. The costs of the insurance may be more than the cost
of insurance Grantor is able to obtain on its own.

In case of loss or damage by fire or other casualty, Grantor shall give
immediate written notice thereof to the insurance carrier(s) and to Beneficiary.
Beneficiary is authorized and empowered to make or file proofs of loss or damage
(in each case only so long as such loss or damage is equal to or greater than
$120,000.00 and to settle and adjust any claim under insurance policies which
insure against such risks, or to direct Grantor, in writing, to agree with the
insurance carrier(s) on the amount to be paid in regard to such loss. The
proceeds of any insurance claim are hereby assigned to and shall be paid to
Beneficiary as further security for the payment of the Indebtedness and
performance of the Obligations and applied as set forth herein.

Grantor shall immediately notify Beneficiary of any action or proceeding
relating to any condemnation or other taking, whether direct or indirect, of the
Property, or part thereof, and Grantor shall appear in and prosecute any such
action or proceeding unless otherwise directed by Beneficiary in writing.
Grantor authorizes Beneficiary, at Beneficiary’s option, as attorney-in-fact for
Grantor, to commence, appear in and prosecute, in Beneficiary’s or Grantor’s
name, any action or proceeding relating to any condemnation or other taking of
the Property, whether direct or indirect, and to settle or compromise any claim
in connection with such condemnation or other taking, provided such claim is for
an amount equal to or greater than $120,000.00. The proceeds of any award,
payment or claim for damages, direct or consequential, in connection with any
condemnation or other taking, whether direct or indirect, of the Property, or
part thereof, or for conveyances in lieu of condemnation, are hereby assigned to
and shall be paid to Beneficiary as further security for the payment of the
Indebtedness and performance of the Obligations and applied as set forth herein.

Provided no Event of Default then exists hereunder, the net insurance proceeds
and net proceeds of any condemnation award (in each case after deducting only
Beneficiary’s reasonable costs and expenses, if any, in collecting the same)
shall be made available for the restoration or repair of the Property if, in
Beneficiary’s sole judgment (a) restoration or repair and the continued
operation of the Property is economically feasible, as determined by
Beneficiary, (b) the value of Beneficiary’s security is not reduced, (c) the
loss or condemnation, as applicable, does not occur in the 6-month period
preceding the stated Maturity Date and Beneficiary’s independent consultant
certifies that the restoration of the Property can be completed at least 90 days
prior to the Maturity Date, and (d) Grantor deposits with Beneficiary an amount,
in cash, which Beneficiary, in its sole discretion, determines is necessary, in
addition to the net insurance proceeds or net proceeds of any condemnation
award, as applicable, to pay in full the cost of the restoration or repair,
including the cost to carry the Property and make all required payments due
under the Loan during the period of restoration or repair. Notwithstanding the
foregoing, it shall be a condition precedent to any disbursement of insurance
proceeds held by Beneficiary hereunder that Beneficiary shall have approved
(x) all plans and specifications for any proposed repair or restoration, (y) the
construction schedule and (z) the architect’s and general contractor’s contract
for all restoration that exceeds $25,000.00 in the aggregate. Beneficiary may
establish other conditions it deems reasonably necessary to assure the work is
fully completed in a good and workmanlike manner free of all liens or claims by
reason thereof. Grantor’s deposits made pursuant to this paragraph shall be used
before the net insurance proceeds or net proceeds of any condemnation award, as
applicable, for such restoration or repair. If the net insurance proceeds or net
proceeds of any condemnation award, as applicable, are made available for
restoration or repair, such work shall be completed by Grantor in an expeditious
and diligent fashion, and in compliance with all applicable laws, rules and
regulations. At Beneficiary’s option, the net insurance proceeds or net proceeds
of any condemnation award, as applicable, shall be disbursed pursuant to a
construction escrow acceptable to Beneficiary. If following the final payments
for the completion of such restoration or repair there are any net insurance
proceeds or net proceeds of any condemnation award, as applicable, remaining,
such proceeds shall be paid (i) to Grantor to the extent Grantor was required to
make a deposit pursuant to this paragraph, (ii) then to fund any shortfall in
the Replacement Reserve, (iii) then to Beneficiary to be applied to the
Indebtedness, whether or not due and payable until paid in full, and (iv) then
to Grantor. If an Event of Default then exists, or any of the conditions set
forth in subparagraphs (a) through (d) of this Paragraph 5 have not been met or
satisfied, the net insurance proceeds or net proceeds of any condemnation award,
as applicable, shall be applied to the Indebtedness, whether or not due and
payable, with any excess paid to Grantor.

6. Preservation and Maintenance of Property. Grantor (a) shall not commit waste
or permit impairment or deterioration of the Property; (b) shall not abandon the
Property; (c) shall keep the Property in good repair and restore or repair
promptly, in a good and workmanlike manner, all or any part of the Property to
the equivalent of its original condition, ordinary wear and tear excepted, or
such other condition as Beneficiary may approve in writing, upon any damage or
loss thereto, if net insurance proceeds are made available to cover in whole or
in part the costs of such restoration or repair; (d) shall comply with all laws,
ordinances, regulations and requirements of any governmental body, and all
requirements of any documents applicable to the Property; (e) shall provide for
management of the Property by Grantor or by a property manager satisfactory to
Beneficiary pursuant to a contract in form and substance satisfactory to
Beneficiary; (f) shall not take any steps whatsoever to convert the Property, or
any portion thereof, to a condominium or cooperative form of management;
(g) shall not install or permit to be installed on the Property any underground
storage tank or above-ground storage tank without the written consent of
Beneficiary; and (h) shall give notice in writing to Beneficiary of and, unless
otherwise directed in writing by Beneficiary, appear in and defend any action or
proceeding purporting to affect the Property, the security granted by the Loan
Documents or the rights or powers of Beneficiary. Neither Grantor nor any tenant
or other person shall remove, demolish or alter any Improvement or any Fixture,
equipment, machinery or appliance in or on the Land and owned or leased by
Grantor except when incident to the replacement of Fixtures, equipment,
machinery and appliances with items of like kind.

7. Protection of Beneficiary’s Security; Leases. If Grantor fails to pay the
Indebtedness or perform the Obligations, or if any action or proceeding is
commenced which affects the Property, the Trustee or Beneficiary, at
Beneficiary’s option, Beneficiary may make such appearances, disburse such sums
and take such action as Beneficiary deems necessary, in its sole discretion, to
protect the Property or Beneficiary’s or Trustee’s respective interests herein,
including entry upon the Property to make repairs and perform environmental
tests and studies. Any amounts disbursed by Beneficiary pursuant to this
Paragraph 7 (including attorneys’ costs and expenses), with interest thereon at
the “Default Rate” (defined in the Note) from the date of disbursement, shall
become additional Indebtedness of Grantor secured by the Loan Documents and
shall be due and payable on demand. Nothing contained in this Paragraph 7 shall
require Beneficiary to incur any expense or take any action hereunder.

Grantor shall not be authorized to enter into any ground lease of the Property,
without Beneficiary’s prior written approval. Grantor shall not, without
Beneficiary’s prior written consent, modify, amend, surrender or terminate any
Lease, which approval shall not be unreasonably withheld or delayed. All Leases
of space in the Property shall be on the form of lease previously approved by
Beneficiary with tenants and for a use acceptable to Beneficiary. All Leases of
space in the Property executed or renewed after the date hereof must be approved
by Beneficiary prior to the execution thereof by Grantor.

Notwithstanding anything contained herein to the contrary, Grantor may enter
into a proposed Lease (including the amendment, renewal or extension of an
existing Lease (a “Renewal Lease”) without the prior written consent of
Beneficiary, provided such proposed Lease or Renewal Lease (i) provides for
rental rates and terms comparable to existing local market rates and terms
(taking into account the type and quality of the tenant) as of the date such
Lease or Renewal Lease is executed by Grantor (unless, in the case of a Renewal
Lease, the rent payable during such renewal, or a formula or other method to
compute such rent, is provided for in the original Lease), (ii) is an
arms-length transaction with a bona fide, independent third party tenant,
(iii) is written on the standard form of lease previously approved by
Beneficiary, (iv) is not for premises greater than or ten percent (10%) of the
gross leaseable area of the Property, (v) is not for a rental greater than or
equal to ten percent (10%) of the total gross rental revenues of the Property;
(vi) shall have an initial term of not less than three (3) years or greater than
ten (10) years, (vii) is for the same use as the current use of the Property,
(viii) shall not contain any options for renewal or expansion by the tenant
thereunder at rental rates which are either below comparable market levels or
less than the rental rates paid by the tenant during initial lease term; and
(ix) shall be to a tenant which is experienced, creditworthy and reputable. If
Beneficiary consents to any new Lease of space in the Property or the renewal of
any existing Lease of space in the Property, at Beneficiary’s request, Grantor
shall cause the tenant thereunder to execute a subordination and attornment
agreement in form and substance satisfactory to Beneficiary contemporaneously
with the execution of such Lease. Grantor expressly understands that any and all
new or proposed leases or Renewal Leases are included in the definition of
“Lease” or “Leases” as such terms may be used throughout this Deed of Trust or
any of the other Loan Documents. Notwithstanding anything contained herein to
the contrary, Grantor may terminate a Lease without Beneficiary’s request in the
ordinary course of business if (a) the related tenant is in default and
(b) either (x) such Lease is for less than ten percent (10%) of the then
currently occupied and rentable square feet of space at the Property, or
(y) Grantor has executed a lease with a replacement tenant for the premises in
question. To the extent Beneficiary’s consent is required under this
Paragraph 7, and the lease in question is for less than 25% of both the gross
leaseable area of the Property and the total gross rental revenues of the
Property, Grantor shall submit a request to Beneficiary with the following
language prominently displayed at the top and on the cover of any such request
in allcaps, boldface, 14 point type or larger: “IMMEDIATE RESPONSE REQUIRED,
CONSENT DEEMED GIVEN IF NO RESPONSE WITHIN 10 BUSINESS DAYS.” If no response has
been received within 10 Business Days of Beneficiary’s receipt of such request,
Grantor shall submit a second request to Beneficiary with the following language
prominently displayed at the top and on the cover of any such request in
allcaps, boldface, 14 point type or larger: “IMMEDIATE RESPONSE REQUIRED,
CONSENT DEEMED GIVEN IF NO RESPONSE WITHIN 5 BUSINESS DAYS.” If no response has
been received within 5 Business Days of Beneficiary’s receipt of such second
request, Beneficiary’s consent shall be deemed to be given.

If at the time one or more Disclosure Documents (as hereinafter defined) are
being prepared for a securitization and if requested by Beneficiary, Grantor
shall furnish, or shall cause the applicable tenant to furnish, to Beneficiary
financial data and/or financial statements in accordance with Regulation AB (as
defined in Item 1101(k) of Regulation AB) for any tenant of any Property if, in
connection with a securitization, Beneficiary reasonably expects there to be,
with respect to such tenant or group of affiliated tenants, a concentration
within all of the Deed of Trust loans included or reasonably expected to be
included, as applicable, in such securitization such that such tenant or group
of affiliated tenants would constitute a Significant Obligor (as defined in
Item 1101(k)); provided, however, that in the event the related lease does not
require the related tenant to provide the foregoing information, Grantor shall
use commercially reasonable efforts to cause the applicable tenant to furnish
such information, provided however, that Grantor shall be in default hereunder
only for failure to use commercially reasonable efforts to cause such tenant to
furnish such information.

8. Inspection. Beneficiary and its agents and designees may make or cause to be
made reasonable entries upon and inspections of the Property, including for
performing any environmental inspections and testing of the Property, and
inspections of Grantor’s books, records, and contracts at all reasonable times
upon reasonable advance notice, which notice may be given in writing or orally.
Grantor shall cooperate with Beneficiary and its agents and designees with
respect to all such inspections, including any related to the sale or potential
sale of all or any portion of the Loan by Beneficiary and any securitization or
potential securitization involving the Loan.

9. Books and Records. Grantor shall keep and maintain at all times at Grantor’s
address stated above, or such other place as Beneficiary may approve in writing,
complete and accurate books of accounts and records adequate to reflect
correctly the results of the operation of the Property and copies of all written
contracts, Leases and other instruments affecting the Property.

10. Financial Statements. If required by Beneficiary, Grantor shall furnish to
Beneficiary, within 60 days after the end of each calendar month, until the
later to occur of either (i) the first 12 calendar months following the closing
of the loan (the “Loan”) evidenced by the Note, or (ii) the Loan is securitized
as described in Paragraph 43 below, a monthly unaudited (a) statement of income
and expenses, each in reasonable detail, prepared on a consistent, cash/tax
basis in accordance with sound accounting practices (relating to the real estate
industry) or in accordance with generally accepted accounting principles and
certified as true and complete by Grantor or its general partner,
manager/managing member or chief financial officer, and (b) a rent roll showing
the name of each tenant, and for each tenant, (i) the space occupied, (ii) the
lease expiration date, (iii) the rent payable, and (iv) the security deposit
being held for such tenant, each in reasonable detail and dated and certified as
true and complete by Grantor or its general partner or chief financial officer.
If required by Beneficiary, Grantor shall furnish to Beneficiary, within 60 days
after the end of each fiscal quarter of the operation of the business of Grantor
and at any other time upon Beneficiary’s request, an unaudited (a) balance
sheet, (b) a statement of income and expenses of the Property, and (c) a list of
aged accounts receivables, each in reasonable detail, prepared on a consistent,
cash/tax basis in accordance with sound accounting practices (relating to the
real estate industry) or in accordance with generally accepted accounting
principles prepared on a consistent basis and certified as true and complete by
Grantor or its general partner, manager/managing member or chief financial
officer. If required by Beneficiary, Grantor shall also furnish to Beneficiary,
and shall cause each Guarantor (as defined in the Note) to furnish to
Beneficiary, within 60 days after the end of each fiscal year of Grantor, an
unaudited (a) balance sheet, (b) a statement of income and expenses and (c) a
statement of cash flows, each in reasonable detail, prepared on a consistent,
cash/tax basis in accordance with sound accounting practices (relating to the
real estate industry) or in accordance with generally accepted accounting
principles prepared on a consistent basis and certified as true and complete by
Grantor or its general partner, manager/managing member or chief financial
officer and each Guarantor, as the case may be. In the event that the Loan has
an original principal balance equal to or greater than $20,000,000.00 such
annual financial statements shall be audited by an independent certified public
accountant. If Beneficiary requires audited GAAP-compliant financial statements
of Guarantor, Guarantor will provide such financial statements to Beneficiary
within 120 days of Guarantor’s fiscal year-end or within 20 days of the filing
of its returns with the Internal Revenue Service. All of the information
required by Beneficiary in this paragraph must be in a form acceptable to
Beneficiary in its absolute and sole discretion. If Grantor fails to timely
furnish Beneficiary with any of the financial information and reports set forth
in this paragraph within the required time periods, Beneficiary shall have the
right, acting in its sole discretion, to hire a certified public accounting firm
acceptable to Beneficiary, to prepare such financial information and reports, on
an audited basis. The costs and expenses of such accounting firm shall be paid
by Grantor on demand and, to the extent advanced by Beneficiary become, with
interest thereon from the date advanced by Beneficiary at the Default Rate,
additional Indebtedness of Grantor secured by the Loan Documents. Additionally,
if Grantor fails to timely furnish Beneficiary with any of the financial
information and reports set forth in this paragraph within the required time
periods, Beneficiary shall be entitled to receive a late charge equal to $500.00
for each financial information and/or report not so furnished to Beneficiary
(the “Financial Late Charge”). The Financial Late Charge shall be due and
payable by Grantor immediately upon receipt by Grantor of an invoice for same
from Beneficiary. Until paid, the Financial Late Charge shall bear interest at
the Default Rate, and shall be deemed additional Indebtedness of Grantor secured
by the Loan Documents.

If, at the time one or more Disclosure Documents are being prepared for a
securitization, Beneficiary reasonably expects that Grantor alone or Grantor and
one or more affiliates of Grantor collectively, or the Property alone or the
Property and any other parcel(s) of real property, together with improvements
thereon and personal property related thereto, that is “related”, within the
meaning of the definition of Significant Obligor of Regulation AB), to the
Property (a “Related Property”) collectively, will be a Significant Obligor,
Grantor shall furnish to Beneficiary upon request (i) the selected financial
data as required under Item 1112(b)(1) of Regulation AB, if Beneficiary
reasonably expects that the principal amount of the Loan, together with any
loans made to an affiliate of Grantor or secured by a Related Property that is
included in a securitization with the Loan (a “Related Loan”), as of the cut-off
date for such securitization may, or if the principal amount of the Loan
together with any Related Loans as of the cut-off date for such securitization
and at any time during which the Loan and any Related Loans are included in a
securitization does, equal or exceed ten percent (10%) of the aggregate
principal amount of all Deed of Trust loans included or reasonably expected to
be included, as applicable, in the securitization or (ii) the financial
statements as required under Item 1112(b)(2) of Regulation AB, if Beneficiary
reasonably expects that the principal amount of the Loan together with any
Related Loans as of the cut-off date for such securitization may, or if the
principal amount of the Loan together with any Related Loans as of the cut-off
date for such securitization and at any time during which the Loan and any
Related Loans are included in a securitization does, equal or exceed twenty
percent (20%) of the aggregate principal amount of all Deed of Trust loans
included or reasonably expected to be included, as applicable, in the
securitization. Such financial data or financial statements shall be furnished
to Beneficiary (A) within ten (10) Business Days after notice from Beneficiary
in connection with the preparation of Disclosure Documents for the
securitization, (B) not later than thirty (30) days after the end of each fiscal
quarter of Grantor and (C) not later than seventy-five (75) days after the end
of each fiscal year of Grantor for any period for which a filing pursuant to the
Securities Exchange Act of 1934 in connection with or relating to the
securitization (an “Exchange Act Filing”) is not required. As used herein,
“Regulation AB” shall mean Regulation AB under the Securities Act of 1933 and
the Securities Exchange Act of 1934 (as amended). As used herein, “Disclosure
Document” shall mean a prospectus, prospectus supplement, private placement
memorandum, or similar offering memorandum or offering circular, in each case in
preliminary or final form, used to offer securities in connection with a
securitization.

11. Hazardous Substances. Grantor covenants and agrees that it (a) shall not
use, generate, store, or allow to be generated, stored or used, any “Hazardous
Substances” (hereinafter defined) on the Property, except in the ordinary course
of Grantor’s business and in accordance with all “Environmental Laws”
(hereinafter defined), (b) shall at all times maintain the Property in full
compliance with all applicable Environmental Laws, including timely remediating
the Property if and when required, and (c) shall cause compliance by all tenants
and sub-tenants on the Property with Grantor’s covenants and agreements
contained in this Paragraph 11. Grantor shall promptly notify Beneficiary in
writing of (i) any investigation, claim or other proceeding by any party caused
or threatened in connection with any Hazardous Substances on the Property, or
the failure or alleged failure of the Property to comply with any applicable
Environmental Laws, or (ii) Grantor’s discovery of any condition on or in the
vicinity of the Property to fail to comply with applicable Environmental Laws.

The term “Environmental Laws” shall include any present and future federal,
state and/or local law, statute, ordinance, code, rule, regulation, license,
authorization, decision, order, injunction or decree and/or other governmental
directive or requirement, as well as common law, which pertains or relates to
health, safety or the environment (including but not limited to, ground or air
or water or noise pollution or contamination, and underground or above ground
tanks) and shall include, without limitation, the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, as amended (“CERCLA”), the
Resource Conservation and Recovery Act of 1976, as amended (“RCRA”), and any
state or federal lien or superlien or environmental clean-up statutes, and
regulations, rules, guidelines, or standards promulgated pursuant thereto all as
amended from time to time. The term “Hazardous Substances” shall include any
substance, whether solid, liquid or gaseous: (i) which is listed, defined or
regulated as a “hazardous substance,” “hazardous waste” or “solid waste,” or
otherwise classified as hazardous or toxic, in or pursuant to any Environmental
Laws; or (ii) which is or contains asbestos, radon, any polychlorinated
biphenyl, urea formaldehyde foam insulation, explosive or radioactive material,
lead paint, or motor fuel or other petroleum hydrocarbons; or (iii) which causes
or poses a threat to cause a contamination or nuisance on the Property or any
adjacent property or a hazard to the environment or to the health or safety of
persons on or about the Property.

12. Representations and Covenants.

(a) If Grantor is a corporation, it represents that it is a corporation duly
organized, existing and in good standing under the laws of its state of
incorporation, that it is duly qualified and in good standing under the laws of
the state where the Land is located, and that the execution and delivery of the
Loan Documents and the performance of the obligations thereunder are within
Grantor’s corporate powers, have been duly authorized by all necessary action of
its board of directors, and do not contravene the terms of its articles of
incorporation or by-laws.

(b) If Grantor is a general or limited partnership or a limited liability
company, it represents that it is duly formed, organized and existing in the
state of its formation, that it is qualified to do business under the laws of
the state where the Land is located, and that the execution and delivery of the
Loan Documents and the performance of the obligations thereunder do not conflict
with any provision of Grantor’s partnership agreement or operating agreement, as
applicable, and all other certificates and agreements governing Grantor, and
have been duly authorized by all necessary action of its partners or members.

(c) Grantor represents that (i) the execution and delivery of the Loan
Documents, the payment of the Indebtedness, and the performance of the
Obligations do not violate any law or conflict with any agreement by which
Grantor is bound, or any court order by which Grantor is bound, (ii) no consent
or approval of any governmental authority or any third party is required for the
execution or delivery of the Loan Documents, the payment of Indebtedness, and
the performance of the Obligations, and (iii) the Loan Documents are valid and
binding agreements, enforceable in accordance with their terms.

(d) Grantor represents that (i) it is lawfully seized with fee simple title in
the estate hereby conveyed; (ii) it has the right to mortgage, convey, assign
and grant a first security interest in the Property; (iii) the Property is
unencumbered, and Grantor will warrant and defend title to the Property against
all claims and demands, subject to easements and restrictions listed in a
schedule of exceptions to coverage in the title insurance policy accepted by
Beneficiary insuring Beneficiary’s and Trustee’s respective interests in the
Property; and (iv) it has no operations, assets or activities other than the
Property.

(e) Grantor represents and covenants that, to the best of Grantor’s knowledge,
(i) all material permits, licenses, authorizations, approvals, and certificates,
including certificates of completion and occupancy permits, required by law,
ordinance or regulation have been obtained and are and shall remain in full
force and effect; and (ii) Grantor and the use and occupancy of the Land and all
improvements thereon are and shall remain in compliance with all laws,
regulations and ordinances, including without limitation, all restrictive
covenants of record and zoning and building laws.

(f) Grantor represents that, to the best of its knowledge after inquiry, except
as disclosed on the survey furnished by Grantor to Beneficiary in connection
with the Loan, all of the improvements on the Land lie wholly within the
boundaries of and building line restrictions relating to the Land and no
improvements located on adjoining lands encroach upon the Land so as to affect
the value or marketability of the Property, except those which are insured
against by the title insurance policy accepted by Beneficiary insuring
Beneficiary’s and Trustee’s respective interests in the Property.

(g) Grantor represents that, to the best of Grantor’s knowledge, the Property is
served by public utilities, water and sewer (or septic facilities) and services
in the surrounding community, including police and fire protection, public
transportation, refuse removal, public education, and enforcement of safety
codes which are adequate in relation to the premises and location on which the
Property is located (taking into account the Permitted Use of the Property).

(h) Grantor represents that, to the best of Grantor’s knowledge, the Property is
serviced by public water and sewer systems which are adequate in relation of the
improvements and location on which the Property is located. All liquid and solid
waste disposal, septic and sewer systems located on the Property are in good and
safe condition and repair and in compliance with all applicable laws.

(i) Grantor represents that the Property has parking and other amenities
necessary for the operation of the business currently conducted thereon which
are adequate in relation to the premises and location on which the Property is
located.

(j) Grantor represents that the Property is a contiguous parcel and a separate
tax parcel, and there are no delinquent taxes or other outstanding charges
adversely affecting the Property.

(k) Grantor represents that no action, omission, misrepresentation, negligence,
fraud or similar occurrence has taken place on the part of any person that would
reasonably be expected to result in the failure or impairment of full and timely
coverage under any insurance policies providing coverage for the Property.

(l) None of Grantor, any Guarantor, or any other holder of a direct or indirect
legal or beneficial interest in Grantor is or will be, held, directly or
indirectly, by a “foreign corporation,” “foreign partnership,” “foreign trust,”
“foreign estate,” “foreign person,” “affiliate” of a “foreign person” or a
“United States intermediary” of a “foreign person” within the meaning of IRC
Sections 897 and 1445, the Foreign Investments in Real Property Tax Act of 1980,
the International Investment and Trade in Services Survey Act, the Agricultural
Foreign Investment Disclosure Act of 1978, the regulations promulgated pursuant
to such acts or any amendments to such acts.

(m) None of Grantor or any Guarantor is insolvent, and there has been no
(i) assignment made for the benefit of the creditors of any of them,
(ii) appointment of a receiver for any of them or for the properties of any of
them, or (iii) bankruptcy, reorganization, or liquidation proceeding instituted
by or against any of them.

(n) All information in the application for the Loan submitted by Grantor to
Beneficiary (the “Loan Application”) and in all financial statements, rent
rolls, reports, certificates and other documents submitted in connection with
the Loan Application or in satisfaction of the terms thereof, are accurate,
complete and correct in all material respects, provided, however, to the extent
that such information was prepared by someone other than Grantor or an affiliate
of Grantor, the foregoing representation is made to the best of Grantor’s
knowledge after inquiry. There has been no material adverse change in the
representations made or information heretofore supplied by or on behalf of
Grantor or any Guarantor in connection with the Loan or the Loan Application as
to Grantor, any Guarantor, or the Property. There has been no adverse change in
any condition, fact, circumstance or event that would make any such
representations or information inaccurate, incomplete or otherwise misleading.

(o) Except as listed on Exhibit C hereto, (i) there is no litigation,
arbitration, condemnation proceeding or other proceeding or governmental
investigation pending or, to Grantor’s knowledge, threatened against or relating
to Grantor, any Guarantor, or the Property and there are no outstanding
judgment(s) against or relating to Grantor or any Guarantor, in each case that
may have a material adverse effect on Grantor’s financial condition, the value
of the Property or the net operating income therefrom, (ii) Grantor and
Guarantor, each has not (A) had any property foreclosed upon, (B) given a deed
in lieu of foreclosure, or (C) been involved in any criminal proceedings where
Grantor or Guarantor was the defendant and (iii) Grantor and Guarantor have not
defaulted on any loan or other indebtedness.

(p) The proceeds evidenced by the Note will be used by Grantor solely and
exclusively for proper business purposes and will not be used for the purchase
or carrying of registered equity securities within the purview and operation of
any regulation issued by the Board of Governors of the Federal Reserve System or
for the purpose of releasing or retiring any indebtedness which was originally
incurred for any such purpose.

(q) Grantor represents and covenants that all Leases of space in the Property
existing as of the date hereof are in writing.

(r) Grantor covenants that Beneficiary shall be allowed to advertise in the
various news or financial media that Beneficiary has provided the Loan to
Grantor, but Grantor shall not do so without Beneficiary’s prior written
permission.

(s) Grantor represents that Grantor and all Guarantors have filed all federal,
state, county, municipal, and city income and other tax returns required to have
been filed by them and have paid all taxes and related liabilities which have
become due pursuant to such returns or pursuant to any assessments received by
them. Neither Grantor nor any Guarantor knows of any basis for any additional
assessment in respect to any such taxes and related liabilities for prior years.

(t) Grantor covenants that if at any time the United States of America, any
State thereof or any subdivision of any such State shall require revenue or
other stamps to be affixed to the Note or this Deed of Trust, or impose any
other tax or charge on the same, Grantor will pay for the same, with interest
and penalties thereon, if any.

(u) As of the date hereof, Grantor represents that Grantor and Guarantors have
no valid offset, defense, counterclaim, abatement or right to rescission with
respect to any of the Loan Documents.

(v) Grantor has dealt with no broker other than L.J. Melody (“Broker”) and
Grantor shall pay all fees and expenses owing to any mortgage broker and will
indemnify, defend and hold Beneficiary harmless from any and all other brokerage
claims related to the Loan. Notwithstanding the foregoing, Beneficiary may, at
its sole election, pay incentive fees or other compensation (collectively,
“Incentives”) to Broker. Those Incentives are intended to encourage Broker to
bring loans to Beneficiary, and may be based on a variety of different factors,
including the amount of the Loan, the Contract Rate (as defined in the Note) the
spread, the number of loan applications or loans referred to Beneficiary, the
amount of investigative, due diligence or other assistance provided by Broker,
or other factors. Any cash payments to Broker are not referenced in the Loan
Documents.

(w) Notwithstanding anything to the contrary contained herein, so long as this
Deed of Trust remains in effect, Grantor shall not bring an action for partition
with respect to such Grantor’s ownership interest in the Property or to compel
any sale thereof, and each entity comprising Grantor hereby expressly waives any
and all rights to partition the Property.

(x) Grantor shall give prompt notice to Beneficiary of any default under any
Tenant in Common Agreement (“TIC Agreement”).

(y) Grantor shall not modify, amend or terminate the TIC Agreement without the
prior written consent of Beneficiary, which consent may be withheld in
Beneficiary’s sole and absolute discretion.

(z) Without limiting the generality of Paragraph 15, there shall never be more
than thirty-five (35) tenants in common (including Grantor) owning the Property.

(aa) Grantor covenants that it shall not terminate the property manager under
that certain Management Agreement (the “Management Agreement”) executed by and
between Grantor and Triple Net Properties Realty, Inc. (the “Property Manager”)
or modify and/or terminate the Management Agreement or enter into a new
management agreement, without the prior written consent of Beneficiary. In the
event Grantor does terminate the Property Manager with the written consent of
Beneficiary, Beneficiary shall have the right to approve the new management
agreement and approve any new property manager named by Grantor which new
property manager must be acceptable to Beneficiary in its sole discretion. The
Management Agreement or any subsequently approved management agreement shall
provide that such property manager may not be terminated without Beneficiary’s
prior written consent, and which such new property management agreement may not
be terminated or amended without Beneficiary’s prior written consent. In
addition, the Management Agreement shall provide that all notice from
Beneficiary to the Tenants in Common may go to the Property Manager on behalf of
all Tenants in Common.

(bb) At all times during the term of the Loan, Property Manager shall have all
operating authority for the Property pursuant to the terms of the Management
Agreement.

(cc) Grantor represents and warrants that it has not granted a security interest
in the Replacement Reserve or TI and Leasing Reserve to any other person or
entity.

(dd) With respect to the Grantor hereunder, NNN Lenox Medical Member, LLC, a
Delaware limited liability company (“Sole Member”), shall at all times prior to
the repayment in full of the Concurrent Subordinate Indebtedness (hereinafter
defined), be the sole member of such entity.

(ee) With respect to the Sole Member hereunder, Triple Net Properties, LLC, a
Virginia limited liability company, shall at all times prior to the repayment in
full of the Concurrent Subordinate Indebtedness, be the “manager” of such
entity.

Except as otherwise provided herein, each and all of the representations,
covenants and obligations of Grantor shall survive the execution and delivery of
the Loan Documents and shall continue in full force and effect until the
Indebtedness is paid in full.

13. Lease Assignment. Grantor acknowledges that, concurrently herewith Grantor
is delivering to Beneficiary, as additional security for the repayment of the
Loan, an Assignment of Leases and Rents (the “Assignment”) pursuant to which
Grantor has assigned to Beneficiary all of Grantor’s right, title and interest
in the Leases and the Rents and income from the Property. All of the provisions
of the Assignment are hereby incorporated herein as if fully set forth at length
in the text of this Deed of Trust. Grantor agrees to abide by all of the
provisions of the Assignment.

14. Subordination, Non-Disturbance and Attornment Agreements/Estoppel
Certificates.

(a) Grantor shall, within 15 days after Beneficiary’s request, furnish
Beneficiary with a written statement, duly acknowledged, setting forth the sums
secured by the Loan Documents and any right of set-off, counterclaim or other
defense which exists against such sums and the Obligations.

(b) If the Property includes commercial property, Grantor shall use best efforts
(including institution of litigation) to deliver to Beneficiary upon request,
tenant subordination, non-disturbance and attornment agreements/estoppel
certificates from each commercial tenant at the Property in form and substance
reasonably satisfactory to Beneficiary provided that Grantor shall not be
required to deliver such certificates more frequently than two (2) times in any
calendar year.

15. Transfers of the Property or Ownership Interests in Grantor; Assumption; Due
on Sale/Encumbrance.

(a) No Sale/Encumbrance. Grantor agrees that Grantor shall not, without the
prior written consent of Beneficiary, sell, convey, mortgage, grant, bargain,
encumber, pledge, assign, or otherwise transfer the Property or any interest
therein or any part thereof or permit the Property or any part thereof to be
sold, conveyed, mortgaged, granted, bargained, encumbered, pledged, assigned, or
otherwise transferred except for: (i) pursuant to Leases of space in the
Property to tenants in accordance with the provisions of Paragraph 7; (ii) in
connection with a condemnation action or other taking; or (iii) the disposal of
personalty that is obsolete or no longer used or useful, so long as such
personalty is replaced with similar items of comparable value and utility and in
which Beneficiary has a first lien and mortgage. In addition, Grantor shall not
allow, without the prior written consent of Beneficiary, any pledge of any
ownership interests in Grantor.

(b) Sale/Encumbrance Defined. A sale, conveyance, Deed of Trust, grant, bargain,
encumbrance, pledge, assignment, or transfer of the Property within the meaning
of this Paragraph 15 shall be deemed to include, but not limited to the
following: (i) an installment sales agreement wherein Grantor agrees to sell the
Property or any part thereof for a price to be paid in installments; (ii) an
agreement by Grantor leasing all or a substantial part of the Property for other
than actual occupancy by a space tenant thereunder or a sale, assignment or
other transfer of, or the grant of a Deed of Trust in, Grantor’s right, title
and interest in and to any Leases or any Rents; or (iii) a sale, encumbrance,
pledge, hypothecation, or transfer of any direct and/or indirect ownership
interests (including beneficial interests) in Grantor. Notwithstanding the
foregoing, provided that no Event of Default has occurred, the following
transfers shall not be deemed to be a sale or encumbrance for the purpose of
this Paragraph 15: (A) transfers of interests in Grantor for estate planning
purposes to immediate family members (which shall be limited to a spouse,
parent, child and grandchild (each an “Immediate Family Member”)) of such party
or to trusts or entities created for the benefit of Immediate Family Members
provided that (1) Grantor shall provide Beneficiary with 30 days’ prior written
notice of any such permitted transfer, and (2) Grantor shall furnish Beneficiary
with copies of any documentation executed in connection with such permitted
transfer promptly after execution thereof, (B) transfers of direct and/or
indirect interests in Grantor by operation of law or upon death by devise or
descent, provided that Grantor shall furnish Beneficiary with copies of any
documentation executed in connection with such permitted transfer promptly after
execution thereof, (C) transfers of direct and/or indirect interests in Grantor
to Guarantor(s), (D) a sale, encumbrance, pledge, hypothecation, or transfer of
up to ninety-nine percent (99%) in the aggregate (which may be pursuant to one
or more transactions during the term of the Loan) of the direct and/or indirect
ownership interests (including beneficial interests) in Grantor provided that
(1) if such Transfer exceeds forty-nine percent (49.0%) of the direct or
indirect ownership interests in Grantor, such Transfer is to the REIT or to a
newly formed entity that is owned and controlled by the REIT, (2) Grantor shall
furnish Beneficiary with copies of any documentation executed in connection with
such permitted transfer promptly after execution thereof, (3) such transfer does
not result in change in the control or management of Grantor, and (4) if the
transferor is Guarantor or an entity owned and controlled by Guarantor, such
transferor shall deliver to Beneficiary within one (1) Business Day after the
closing of any such transfer the net proceeds for application to the outstanding
balance of the Concurrent Subordinate Indebtednessor, (E) Sole Member of Grantor
may transfer 100% of its interest in Grantor or Property to the REIT or to a
newly formed entity that is owned and controlled by the REIT, and (F) the
issuance of new membership interests in Grantor by which an aggregate of less
than forty-nine percent (49%) of the ownership of Grantor’s membership interests
shall be vested in or pledged to a party or parties other than Guarantor,
provided that (1) Grantor shall furnish Beneficiary with copies of any
documentation executed in connection with such permitted transfer promptly after
execution thereof, and (2) such transfer does not result in change in the
control or management of Grantor, and (3) Grantor shall deliver to Beneficiary
within one (1) Business Day after the closing of any such issuance the net
proceeds for application to the outstanding balance of the Concurrent
Subordinate Indebtedness. To the extent that the forgoing are not deemed to be a
sale or encumbrance for purposes of this Paragraph 15, no administrative fee
shall be required in connection therewith.

(c) TIC Assumption. Notwithstanding the foregoing provisions of this
Paragraph 15, Beneficiary shall not withhold its consent to a transfer of an
undivided tenant-in-common interest in the Property and partial assumption of
this Loan (hereinafter, a “TIC Assumption”), provided that each of the following
terms and conditions are satisfied:

(i) Grantor is in compliance with all terms and conditions of the Loan Documents
and no Event of Default has occurred and is then continuing hereunder or under
any of the other Loan Documents and the proposed transferee (“Transferee”)
agrees to continue to comply with and be bound by all provisions of the Loan
Documents;

(ii) Grantor gives Beneficiary written notice of the terms of such prospective
TIC Assumption not less than thirty (30) days before the date on which such TIC
Assumption is scheduled to take place and, concurrently therewith, gives
Beneficiary all such information concerning Transferee as Beneficiary reasonably
requests;

(iii) Grantor shall pay Beneficiary (A) in connection with such proposed TIC
Assumption, all reasonable out-of-pocket costs and expenses, including, without
limitation, reasonable attorneys’ fees incurred by Beneficiary and any rating
agency approval fees (whether such transfer is approved or rejected) plus
(B) concurrently with the closing of such TIC Assumption, a nonrefundable
assumption fee in an amount equal to the greater of (A) $5,000.00, or (B) 1% of
such Transferee’s proportionate share of the Principal Amount (based on such
Transferee’s tenancy in common interest in the Property), provided, however,
with respect to TIC Assumptions closed on or before the earlier of the date that
is one hundred eighty (180) days of the date hereof and the maturity date of the
Concurrent Subordinate Indebtedness, such nonrefundable assumption fee shall
equal the lesser of (A) $1,000.00 per Transferee, or (B) $7,000;

(iv) Transferee executes and delivers such documents and agreements as
Beneficiary shall reasonably require to evidence and effectuate said assumption
and delivers such legal opinions as Beneficiary may reasonably require,
including, without limitation, hazard insurance endorsements or certificates and
other similar materials as Beneficiary may deem necessary at the time of the TIC
Assumption, all in form and substance satisfactory to Beneficiary, including,
without limitation, an endorsement or endorsements to Beneficiary’s loan title
insurance policy insuring the lien of this Deed of Trust, extending the
effective date of such policy to the date of execution and delivery of the
assumption agreement referenced in this subparagraph 15(c)(iv), with no
additional exceptions added to such policy, except for items consented to by
Beneficiary or permitted under this Deed of Trust, and insuring that
Transferee’s proportionate interest in the fee simple title to the Property is
vested in the Transferee;

(v) the transferring Grantor executes and delivers to Beneficiary, without any
cost or expense to Beneficiary, a release of Beneficiary, its officers,
directors, employees and agents, from all claims and liability relating to the
transactions evidenced by the other security documents through and including the
date of the closing of the TIC Assumption, which agreement shall be in form and
substance satisfactory to Beneficiary and shall be binding upon the Transferee;

(vi) subject to the provisions of Paragraph 11 of the Note, such TIC Assumption
is not construed so as to relieve the transferring Grantor of any personal
liability under the Note or any of the Loan Documents for any act or events
occurring or obligations arising prior to or simultaneously with the closing of
such TIC Assumption (excluding payment of the principal amount of the Note and
interest accrued thereon) and the transferring Grantor executes, without any
cost or expense to Beneficiary, such documents and agreements as Beneficiary
shall reasonably require to evidence and effectuate the ratification of such
personal liability;

(vii) Transferee shall furnish, if Transferee is a corporation, partnership or
other entity, all appropriate papers evidencing Transferee’s capacity in good
standing and the qualification of the signers to execute the assumption of the
Obligations, which paper shall include certified copies of all documents
relating to the organization and formation of Transferee and of the entities, if
any, which are partners, members or shareholders of Transferee. Transferee and
such constituent partners, members or shareholders of Transferee (as the case
may be) as Beneficiary shall require, shall be single purpose entities, whose
formation documents shall be approved by counsel to Beneficiary. Transferee must
comply with the provisions of Paragraph 17 hereof;

(viii) Transferee shall furnish an opinion of counsel satisfactory to
Beneficiary and its counsel stating that (A) Transferee’s formation documents
provide proof for the matters described in subparagraph (vii) above, (B) the
assets of Transferee will not be consolidated with the assets of any other
entity having an interest in, or affiliation with, the Transferee, in the event
of a bankruptcy or insolvency of any such entity if required by any rating
agency after the securitization of the Loan, (C) the assumption of the
Obligations has been duly authorized, executed and delivered and the Loan
Documents are valid, binding and enforceable against the Transferee in
accordance with their terms, (D) Transferee and any entity which is a
controlling stockholder, general partner or managing member of Transferee have
been duly organized and are in good standing and in existence, (E) the waiver of
the right to partition the Property is enforceable against Transferee, and
(F) with respect to such other matters as Beneficiary or any applicable rating
agency may request;

(ix) if the Loan has previously been securitized pursuant to Paragraph 43,
Beneficiary shall have received evidence in writing from the rating agencies to
the effect the proposed transfer will not result in a downgrade, qualification,
reduction or withdrawal of any rating initially assigned or to be assigned to
any securities issued in connection with the Loan; and

(x) Notwithstanding the foregoing or any of the provisions of the Loan Documents
to the contrary, a Transferee must meet all of the following conditions:

(A) the owner(s) of all of the ownership interests in a Transferee must be an “
Accredited Investor” as defined in Rule 501 of Regulation D of the Securities
Act of 1933, and Transferee and/or its principals must have a Beacon/FICO score
of not less than 650;

(B) neither a Transferee nor the owner(s) of any of the ownership interests in a
Transferee shall have (1) been a party to any bankruptcy proceedings, voluntary
or involuntary, (2) made an assignment for the benefit of creditors or taken
advantage of any insolvency act, or any act for the benefit of debtors,
(3) defaulted on any indebtedness, (4) owned any property which was subject to
foreclosure or attachment proceedings, (5) been a target of, or party to, any
criminal investigation or proceeding, (6) been a party to any threatened or
pending litigation or (7) any outstanding judgments;

(C) intentionally deleted;

(D) there shall be no material convictions, judgments, litigation or regulatory
action pending or threatened against Transferee, Transferee’s principals or
related entities which is not reasonably acceptable to Beneficiary, and none of
Transferee, Transferee’s principals or such related entities shall be on any
so-called prohibited persons lists;

(E) other than with respect to transfers by the initial Grantor hereunder, the
transfer (1) must be for the entire interest of a Tenant in Common in the
Property (or 100% of the ownership interests in a Tenant in Common), and (2) can
only be made to a single new Tenant in Common. In no event may any such transfer
result in “Grantor” being comprised of more than the number of co-owners set
forth in Revenue Procedure 2002-22, I.R.B. 2002-14, as such pronouncement may be
modified from time to time (which number is thirty five [35] as of the date
hereof);

(F) Transferee, Transferee’s principals and the related entities shall not have
defaulted under its or their obligations with respect to any other indebtedness
in a manner which is not acceptable to Beneficiary; and

(G) Transferee, Transferee’s principals and the related entities must have
demonstrated expertise in owning and operating real estate investment property,
which expertise shall be reasonably determined by Beneficiary.

Any such TIC Assumption shall not be construed as to relieve any current
Guarantors of their obligations under any guarantees or indemnity agreements
executed in connection with the Note, provided that if Transferee or a party
associated with Transferee approved by Beneficiary in its sole discretion
assumes the obligations of the current Guarantors under their guarantees or
indemnity agreements and Transferee or such party associated with Transferee if
applicable, executes, without any cost or expense to Beneficiary, a new
guarantee and/or indemnity agreement in form and substance satisfactory to
Beneficiary, then Beneficiary shall release the current Guarantors from all
obligations first arising under their guarantees or indemnity agreements after
the closing of such TIC Assumption;

(d) One-Time Assumption. Notwithstanding the foregoing provisions of this
Paragraph 15, Beneficiary shall not withhold its consent to a sale of the entire
Property and assumption of this Loan (hereinafter, an “Assumption”), provided
that each of the following terms and conditions are satisfied:

(i) Grantor is in compliance with all terms and conditions of the Loan Documents
and no default has occurred and is then continuing hereunder or under any of the
other Loan Documents and the proposed Transferee agrees to continue to comply
with and be bound by all provisions of the Loan Documents;

(ii) Grantor gives Beneficiary written notice of the terms of such prospective
Assumption not less than forty-five (45) days before the date on which such
Assumption is scheduled to take place and, concurrently therewith, gives
Beneficiary all such information concerning Transferee as Beneficiary reasonably
requests. Beneficiary shall have the right to approve or disapprove the proposed
Transferee. In determining whether to give or withhold its approval of the
proposed Transferee, Beneficiary shall consider Transferee’s experience in
owning and operating a facility similar to the Property, Transferee’s entity
structure, Transferee’s financial strength, the Transferee’s general business
standing and Transferee’s relationship and experience with contractors, vendors,
tenants, Beneficiaries and other business entities;

(iii) Grantor shall pay Beneficiary (A) in connection with such proposed
Assumption, all reasonable out-of-pocket costs and expenses, including, without
limitation, reasonable attorneys’ fees incurred by Beneficiary and any rating
agency approval fees (whether such transfer is approved or rejected), plus
(B) concurrently with the closing of such Assumption, a nonrefundable assumption
fee in an amount equal to 1% of the then outstanding principal balance of the
Note (the “Assumption Fee”). Notwithstanding the foregoing, Beneficiary agrees
to waive the first Assumption Fee, so long as the Transferee is the REIT or a
newly formed entity that is owned and controlled by the REIT;

(iv) Transferee executes and delivers such documents and agreements as
Beneficiary shall reasonably require to evidence and effectuate said assumption
and delivers such legal opinions as Beneficiary may reasonably require,
including, without limitation, hazard insurance endorsements or certificates and
other similar materials as Beneficiary may deem necessary at the time of the
Assumption, all in form and substance satisfactory to Beneficiary, including,
without limitation, an endorsement or endorsements to Beneficiary’s loan title
insurance policy insuring the lien of this Deed of Trust, extending the
effective date of such policy to the date of execution and delivery of the
assumption agreement referenced in this subparagraph 15(c)(iv), with no
additional exceptions added to such policy, except for items consented to by
Beneficiary or permitted under this Deed of Trust, and insuring that fee simple
title to the Property is vested in the Transferee;

(v) Grantor executes and delivers to Beneficiary, without any cost or expense to
Beneficiary, a release of Beneficiary, its officers, directors, employees and
agents, from all claims and liability relating to the transactions evidenced by
the other security documents through and including the date of the closing of
the Assumption, which agreement shall be in form and substance satisfactory to
Beneficiary and shall be binding upon the Transferee;

(vi) subject to the provisions of Paragraph 11 of the Note, such Assumption is
not construed so as to relieve Grantor of any personal liability under the Note
or any of the Loan Documents for any act or events occurring or obligations
arising prior to or simultaneously with the closing of such Assumption
(excluding payment of the principal amount of the Note and interest accrued
thereon) and Grantor executes, without any cost or expense to Beneficiary, such
documents and agreements as Beneficiary shall reasonably require to evidence and
effectuate the ratification of such personal liability;

(vii) Transferee shall furnish, if Transferee is a corporation, partnership or
other entity, all appropriate papers evidencing Transferee’s capacity in good
standing and the qualification of the signers to execute the assumption of the
Obligations, which paper shall include certified copies of all documents
relating to the organization and formation of Transferee and of the entities, if
any, which are partners, members or shareholders of Transferee. Transferee and
such constituent partners, members or shareholders of Transferee (as the case
may be) as Beneficiary shall require, shall be single purpose entities, whose
formation documents shall be approved by counsel to Beneficiary. Transferee must
comply with the provisions of Paragraph 17 hereof;

(viii) Transferee shall furnish an opinion of counsel satisfactory to
Beneficiary and its counsel stating that (A) Transferee’s formation documents
provide proof for the matters described in subparagraph (vi) above, (B) the
assets of Transferee will not be consolidated with the assets of any other
entity having an interest in, or affiliation with, the Transferee, in the event
of a bankruptcy or insolvency of any such entity if required by any rating
agency after the securitization of the Loan, (C) the assumption of the
Obligations has been duly authorized, executed and delivered and the Loan
Documents are valid, binding and enforceable against the Transferee in
accordance with their terms, (D) Transferee and any entity which is a
controlling stockholder, general partner or managing member of Transferee have
been duly organized and are in good standing and in existence, and (E) with
respect to such other matters as Beneficiary or any applicable rating agency may
request; and

(ix) if the Loan has previously been securitized pursuant to Paragraph 44,
Beneficiary shall have received evidence in writing from the rating agencies to
the effect the proposed transfer will not result in a downgrade, qualification,
reduction or withdrawal of any rating initially assigned or to be assigned to
any securities issued in connection with the Loan.

Any such Assumption shall not be construed as to relieve any current Guarantors
of their obligations under any guarantees or indemnity agreements executed in
connection with the Note, provided that if Transferee or a party associated with
Transferee approved by Beneficiary in its sole discretion assumes the
obligations of the current Guarantors under their guarantees or indemnity
agreements and Transferee or such party associated with Transferee if
applicable, executes, without any cost or expense to Beneficiary, a new
guarantee and/or indemnity agreement in form and substance satisfactory to
Beneficiary, then Beneficiary shall release the current Guarantors from all
obligations first arising under their guarantees or indemnity agreements after
the closing of such Assumption. If the Transferee under this Section 15(d) is
the REIT, at such time as the REIT achieves a minimum net worth not less than
$10,000,000 as determined by Beneficiary in its sole discretion, then the REIT
shall be deemed an acceptable substitute guarantor for purposes of this section;

(e) Transfer of Membership Interests.

Notwithstanding anything herein to the contrary, the sole member of the initial
Grantor hereunder shall have the right, without Beneficiary’s consent, to
transfer non-managing limited liability company interests in such initial
Grantor to one or more Persons (each, a “Member Transferee”), provided, the
following criteria are satisfied:

1) Each Member Transferee and/or its principals must be an “Accredited Investor”
as defined in Rule 501 of Regulation D of the Securities Act of 1933;

2) Each Member Transferee and/or its principals must not be listed on any
so-called prohibited persons lists, including, but not limited to any list
published by the Office of Foreign Assets Control or any successor agency;

3) No Member Transferee and/or its principals may, in the previous ten
(10) years, have been party to any bankruptcy proceedings, voluntary or
involuntary, made an assignment for the benefit of creditors or taken advantage
of any insolvency act, or any act for the benefit of debtors;

4) No Member Transferee may hold more than 7.5% of the interest in the Property
(determined by multiplying the initial Grantor’s interest in the Property by the
Member Transferee’s interest in such initial Grantor);

5) Triple Net Properties, LLC shall remain the sole manager of initial Grantor;
and

6) Not less than 10 days prior to such transfer, Grantor shall provide notice of
the pending transfer to Beneficiary, together with a certificate certifying
compliance with the foregoing.

(f) Beneficiary’s Rights. Except as provided in subparagraph 15(c), (d) and (e)
above, Beneficiary reserves the right to condition the consent required
hereunder upon a modification of the terms hereof and on assumption of the Note,
this Deed of Trust and the Loan Documents as so modified by the proposed
Transferee, payment of an assumption fee of one percent (1%) of the Principal
Amount, and all of Beneficiary’s out of pocket expenses incurred in connection
with such transfer, the approval by a rating agency of the proposed transferee,
the proposed transferee’s continued compliance with the covenants set forth in
this Deed of Trust, including, without limitation, the covenants contained in
Paragraph 17, or such other conditions as Beneficiary shall determine in its
sole discretion to be in the interest of Beneficiary. All of Beneficiary’s
out-of-pocket expenses incurred shall be payable by Grantor whether or not
Beneficiary consents to such assumption. Beneficiary shall not be required to
demonstrate any actual impairment of its security or any increased risk of
default hereunder in order to declare the Note immediately due and payable upon
Grantor’s prohibited sale, conveyance, mortgage, grant, bargain, encumbrance,
pledge, assignment, or transfer of the Property without Beneficiary’s consent.
This provision shall apply to every sale, conveyance, mortgage, grant, bargain,
encumbrance, pledge, assignment, or transfer of the Property regardless of
whether voluntary or not, or whether or not Beneficiary has consented to any
previous sale, conveyance, mortgage, grant, bargain, encumbrance, pledge,
assignment, or transfer of the Property.

(g) Lockout Periods.

(i) Beneficiary may send written notice (the “Securitization Notice”) to Grantor
notifying Grantor that Beneficiary has initiated contact with (A) any rating
agency concerning the securitization of the Loan or (B) any purchaser or
investor regarding the sale of the Loan. Once a Securitization Note has been
given, Grantor can no longer transfer any interest in the Property; provided,
however, that notwithstanding the foregoing, in the event that Grantor has been
provided with all the information concerning any proposed Tenant in Common as a
Transferee as described above in subparagraph 15(c)(ii) prior to the receipt of
the Securitization Notice, Grantor shall have thirty (30) days from the date of
the receipt of the Securitization Notice to complete all the requirements set
forth in this Paragraph 15 necessary to transfer a Tenant in Common interest
hereunder. In the event such transfer is not completed within said thirty
(30) day period, Grantor shall be prohibited from trying to add the proposed
Tenant in Common or transferring any interest to any other Tenant in Common for
six (6) months from the date of the Securitization Notice. If the Loan is not
securitized or sold within six (6) months from the date of the Securitization
Notice, then Grantor may again try to admit a new Tenant in Common subject to
Beneficiary providing a subsequent Securitization Notice in the event
Beneficiary later initiates contact with any rating agency concerning the
securitization of the Loan or initializes contact with a potential whole loan
purchaser or investor and the thirty (30) day period and six (6) month period
described above shall commence again. Any subsequent approval and admittance of
a new Tenant in Common shall comply with the terms and conditions of this
Paragraph 15.

(ii) Beneficiary shall have no obligation to provide a Securitization Notice if
an Event of Default has occurred and is then continuing hereunder or under any
of the other Loan Documents and in such event Grantor shall have no right to add
an additional Tenant in Common or transfer any interest in the Property.

16. No Additional Liens. Grantor covenants not to execute any mortgage, security
agreement, assignment of leases and rents or other agreement granting a lien
(except the liens granted to Beneficiary by the Loan Documents) or, except as
set forth in Paragraph 2 above, take or fail to take any other action which
would result in a lien against the interest of Grantor in the Property without
the prior written consent of Beneficiary.

17. Single Asset Entity. Grantor and any other entity required by Beneficiary to
be a Special Purpose Entity pursuant to the provisions of this Paragraph 17 or
otherwise (a “Required SPE”) shall not hold or acquire, directly or indirectly,
any ownership interest (legal or equitable) in any real or personal property
other than the Property, or become a shareholder of or a member or partner in
any entity which acquires any property other than the Property, until such time
as the Indebtedness has been fully repaid and all Obligations are satisfied.
Grantor’s and any Required SPE’s articles of incorporation, partnership
agreement or operating agreement, as applicable, (w) as to Grantor, limit its
purpose to the acquisition, ownership, operation and disposition of the
Property, and as to any Required SPE, limit its purpose to acting as the general
partner of the limited partnership that owns the Property, or a member of the
limited liability company that owns the Property, or the general partner of any
Required SPE which is a limited partnership, or a member of any Required SPE
which is a limited liability company, (x) prohibit other activities, mergers,
consolidations and asset sales while the Loan is outstanding until such time as
the Indebtedness has been fully repaid, (y) contain separateness covenants
satisfactory to Beneficiary, and (z) provide that such provisions shall not be
amended without the prior written consent of Beneficiary. Grantor covenants
that:

(a) Grantor is organized solely for the purpose of acquiring, developing,
owning, holding, selling, leasing, transferring, exchanging, managing and
operating the Property, entering into the Loan Documents with the Beneficiary,
refinancing the Property in connection with a permitted repayment of the Loan,
and transacting lawful business that is incident, necessary and appropriate to
accomplish the foregoing; and any Required SPE is organized solely for the
purpose of acting as a general partner of the limited partnership that owns the
Property, or a member of the limited liability company that owns the Property,
or the general partner of any Required SPE which is a limited partnership, or a
member of any Required SPE which is a limited liability company;

(b) Grantor is not engaged and will not engage in any business unrelated to the
acquisition, development, ownership, management or operation of the Property,
and any Required SPE is not engaged and will not engage in any business
unrelated to (1) acting as general partner of the limited partnership that owns
the Property, (2) acting as a member of the limited liability company that owns
the Property, (3) acting as general partner of any Required SPE which is a
limited partnership, or (4) acting as a member of any Required SPE which is a
limited liability company;

(c) Grantor does not have and will not have any assets other than those related
to the Property and any Required SPE does not have and will not have any assets
other than its partnership interest in the limited partnership that owns the
Property, or its membership interest in the limited liability company that owns
the Property or acts as the general partner of such limited partnership or
managing member of such limited liability company, as applicable;

(d) neither Grantor nor any Required SPE have engaged, sought or consented to
and will not, without the affirmative vote of all of its members, managers,
directors or general partners, as applicable, engage in, seek or consent to any
dissolution, winding up, liquidation, consolidation, merger, sale of all or
substantially all of its assets, transfer of partnership or membership
interests, or amendment of its limited partnership agreement, articles of
incorporation, bylaws, articles of organization, certificate of formation,
limited liability company agreement and/or operating agreement (as applicable)
with respect to the matters set forth in this definition (in each case, except
as permitted hereunder or otherwise with Beneficiary’s prior written consent);

(e) Any Grantor or Required SPE that is a limited partnership has as its only
general partners, Special Purpose Entities that are corporations, limited
partnerships or limited liability companies;

(f) Any Grantor or Required SPE that is a limited liability company, if such
limited liability company has more than one member, has at least one manager
that is a Special Purpose Entity;

(g) Any Grantor or Required SPE that is a limited liability company, if such
limited liability company has only one member, (1) has been formed under
Delaware law and (2) has either a corporation or other person or entity that
shall become a member of the limited liability company upon the dissolution or
disassociation of the member, and (3) will not cause or allow such entity to
take any action related to a bankruptcy or insolvency proceeding or a voluntary
dissolution without the unanimous affirmative vote of 100% of the managers;

(h) Grantor and any Required SPE (1) have articles of organization, a
certificate of formation, limited liability company agreement and/or an
operating agreement, as applicable (if such entity is a limited liability
company), (2) have a limited partnership agreement (if such entity is a limited
partnership), or (3) have a certificate of incorporation, articles or bylaws (if
such entity is a corporation) that, in each case, provide that such entity will
not, without the affirmative vote of all of its members, managers, directors, or
general partners, as applicable: (i) dissolve, merge, liquidate or consolidate
and, as to any Required SPE, permit Grantor (as applicable) to dissolve, merge,
liquidate, or consolidate; (ii) except as permitted herein, sell all or
substantially all of its assets or, as to any Required SPE, the assets of the
Grantor (as applicable), (iii) engage in any other business activity, or amend
its organizational documents with respect to the matters set forth in this
definition without the consent of the Beneficiary; or (iv) file a bankruptcy or
insolvency petition or otherwise institute insolvency proceedings with respect
to itself or, as to any Required SPE, with respect to Grantor (as applicable);

(i) Grantor and any Required SPE have not and shall not, without the affirmative
vote of all of its member, managers, directors or general partners, as
applicable: (i) dissolve, merge, liquidate, or consolidate, or, as to any
Required SPE, permit Grantor (as applicable) to dissolve, merge, liquidate, or
consolidate; (ii) except as permitted herein, sell all or substantially all of
its assets or, as to any Required SPE, the assets of the Grantor (as
applicable), (iii) engage in any other business activity, or amend its
organizational documents, or, with respect to any Required SPE, amend the
organizational documents of Grantor, with respect to the matters set forth in
this definition without the consent of the Beneficiary; or (iv) file a
bankruptcy or insolvency petition or otherwise institute insolvency proceedings
with respect to itself or, as to any Required SPE, with respect to Grantor;

(j) each of Grantor and any Required SPE is solvent and pays its debts and
liabilities (including, as applicable, shared personnel and overhead expenses)
from its assets as the same become due, and endeavors to maintain adequate
capital for the normal obligations reasonably foreseeable in a business of its
size and character and in light of its contemplated business operations;

(k) each of Grantor and any Required SPE has not failed and will not fail to
correct any known misunderstanding regarding the separate identity of such
entity;

(l) each of Grantor and any Required SPE will file its own tax returns;
provided, however, that its assets and income may be included in a consolidated
tax return of its parent companies if inclusion on such consolidated tax return
is in compliance with applicable law or, in the event that such Grantor or
Required SPE is a disregarded entity for federal tax purposes, then its assets
and income may be included on the tax returns filed by its owner;

(m) each of Grantor and any Required SPE has maintained and will maintain its
own resolutions and agreements;

(n) each of Grantor and any Required SPE (1) has not commingled and will not
commingle its funds or assets with those of any other person, (2) will pay its
obligations solely with its own assets, and (3) has not participated and will
not participate in any cash management system with any other person other than
Beneficiary;

(o) each of Grantor and any Required SPE has held and will hold its assets in
its own name;

(p) each of Grantor and any Required SPE has conducted and will conduct its
business in its name or in a name franchised or licensed to it by an entity
other than an Affiliate of Grantor;

(q) each of Grantor and any Required SPE has maintained and will maintain its
balance sheets, operating statements and other entity documents separate from
any other Person and has not permitted and will not permit its assets to be
listed as assets on the financial statement of any other entity except as
required or permitted by generally accepted accounting principles; provided,
however, that any such consolidated financial statement shall contain a note
indicating that it maintains separate balance sheets and operating statements
for such Grantor or Required SPE, respectively, and, if it is the Grantor, for
the Property.

(r) each of Grantor and any Required SPE has a sufficient number of employees in
light of its contemplated business operations, which may be none;

(s) each of Grantor and any Required SPE has observed and will observe all
partnership, corporate or limited liability company formalities, as applicable;

(t) each of Grantor and any Required SPE has no, and will have no, Indebtedness
(including loans (whether or not such loans are evidenced by a written
agreement) between such Grantor or Required SPE, respectively, and any
Affiliates of Grantor) other than (i) with respect to Grantor, the Loan and the
Concurrent Subordinate Indebtedness , (ii) with respect to Grantor or any
Required SPE, unsecured liabilities incurred in the ordinary course of business
relating to the routine administration of Grantor or such Required SPE,
respectively, and, with respect to Grantor only, unsecured liabilities incurred
in the ordinary course of business relating to the ownership and operation of
the Property, which liabilities are owed to unrelated third parties, are not
more than sixty (60) days past the date incurred (unless disputed in accordance
with applicable law), are not evidenced by a note and are paid when due, and
which amounts are normal and reasonable under the circumstances, and shall not
exceed two percent (2%) of the outstanding principal balance of the Loan;

(u) each of Grantor and any Required SPE will not guarantee or become obligated
for the debts of any other entity or person or hold out its credits as being
available to satisfy the obligations of others, including not acquiring
obligations or securities of its partners, members or shareholders (except to
the extent that any Required SPE acting as the general partner of Grantor may
become liable for the debts of Grantor, where Grantor is a limited partnership);

(v) each of Grantor and any Required SPE has not and will not acquire
obligations of its partners, members or shareholders or any other Affiliate;

(w) each of Grantor and any Required SPE has allocated and will allocate fairly
and reasonably any overhead expenses that are shared with any Affiliate,
including, but not limited to, paying for shared office space and services
performed by any employee of an Affiliate;

(x) each of Grantor and any Required SPE has not maintained or used, and will
not maintain or use, invoices and checks bearing the name of any other Person,
and will use its own stationery for written communications with all other
Persons;

(y) each of Grantor and any Required SPE has not pledged and will not pledge its
assets for the benefit of any other Person except as permitted or required
pursuant to this Deed of Trust;

(z) each of Grantor and any Required SPE has held itself out and identified
itself and will hold itself out and identify itself as a separate and distinct
entity under its own name or in a name franchised or licensed to it by an entity
other than an Affiliate of Grantor;

(aa) each of Grantor and any Required SPE has maintained and will maintain its
assets in such a manner that it will not be costly or difficult to segregate,
ascertain or identify its individual assets from those of any other Person;

(bb) each of Grantor and any Required SPE has not made and will not make loans
to any Person or hold evidence of indebtedness issued by any other person or
entity (other than cash and investment-grade securities issued by an entity that
is not an Affiliate of or subject to common ownership with such entity);

(cc) each of Grantor and any Required SPE has not identified and will not
identify its partners, members or shareholders, or any Affiliate of any of them,
as a division or part of it, and has not identified itself and shall not
identify itself as a division of any other Person (except to the extent such
treatment may be required under the federal income tax law and similar state law
for disregarded entities);

(dd) each of Grantor and any Required SPE has not entered into or been a party
to, and will not enter into or be a party to, any transaction with its partners,
members, shareholders or Affiliates except in the ordinary course of its
business and on terms which are intrinsically fair, commercially reasonable and
are no less favorable to it than would be obtained in a comparable arm’s-length
transaction with an unrelated third party;

(ee) each of Grantor and any Required SPE does not and will not have any of its
obligations guaranteed by any Affiliate except as otherwise required in the Loan
Documents; and

(ff) each of Grantor and any Required SPE has complied and will comply with all
of the terms and provisions contained in its organizational documents. The
statement of facts contained in its organizational documents are true and
correct and will remain true and correct.

For purposes of the foregoing:

“Affiliate” means any Person controlling, under common control with, or
controlled by the Person in question.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of management, policies or activities of a person or
entity, whether through ownership of voting securities, by contract or otherwise

“Person” or “Persons” shall mean any individual, corporation, partnership, joint
venture, limited liability company, estate, trust, unincorporated association,
any federal, state, county or municipal government or any bureau, department or
agency thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.

“Special Purpose Entity” shall mean a limited partnership, limited liability
company or corporation which, at all times until the Indebtedness is paid and
all Obligations are satisfied, meets all of the requirements of this
Paragraph 17.

18. Grantor and Lien Not Released. Without affecting the liability of Grantor or
any other person liable for the payment of the Indebtedness, and without
affecting the lien or charge of this Deed of Trust as security for the payment
of the Indebtedness, Beneficiary may, from time to time and without notice to
any junior lien holder or holder of any right or other interest in and to the
Property: (a) release any person so liable, (b) waive or modify any provision of
this Deed of Trust or the other Loan Documents or grant other indulgences,
(c) release all or any part of the Property, (d) take additional security for
any obligation herein mentioned, (e) subordinate the lien or charge of this Deed
of Trust, (f) consent to the granting of any easement, or (g) consent to any map
or plan of the Property.

19. Uniform Commercial Code Security Agreement and Fixture Filing. This Deed of
Trust shall constitute a security agreement and fixture filing pursuant to the
Uniform Commercial Code in effect from time to time for any of the items
specified herein as part of the Property which, under applicable law, may be
subject to a security interest pursuant to the Uniform Commercial Code
(collectively, the “Collateral”), and Grantor hereby, pursuant to the terms of
this Deed of Trust, grants Beneficiary a security interest in the Collateral.
Any reproduction of this Deed of Trust or of any other security agreement or
financing statement shall be sufficient as a financing statement. In addition,
Grantor authorizes Beneficiary to file on its behalf any financing statements,
as well as extensions, renewals and amendments thereof, and reproductions of
this Deed of Trust in such form as Beneficiary may require to perfect the
security interest in respect to said items. In addition, Grantor agrees to
execute and deliver to Beneficiary any financing statements, as well as
extensions, renewals and amendments thereof, and reproductions of this Deed of
Trust in such form as Beneficiary may require to perfect a security interest
with respect to said items. Grantor shall pay all costs of filing such financing
statements and any extensions, renewals, amendments and releases thereof, and
shall pay all reasonable costs and expenses of any record searches for financing
statements Beneficiary may reasonably require. Grantor shall, at Beneficiary’s
request, at any time and from time to time, execute and deliver to Beneficiary
such financing statements, amendments and other documents and do such acts as
Beneficiary deems necessary in order to establish and maintain valid, attached
and perfected first security interests in the Collateral in favor of
Beneficiary, free and clear of all liens, claims and rights of third parties
whatsoever. Grantor hereby irrevocably authorizes Beneficiary at any time, and
from time to time, to execute and file in any jurisdiction any initial financing
statements and amendments thereto that (a) indicate the Collateral (i) as all
assets of the Grantor or words of similar effect, regardless of whether any
particular asset comprised in the Collateral falls within the scope of Article 9
of the Uniform Commercial Code of the jurisdiction wherein such financing
statement or amendment is filed, or (ii) as being of an equal or lesser scope or
within greater detail, and (b) contain any other information required by
Section 5 of Article 9 of the Uniform Commercial Code of the jurisdiction
wherein such financing statement or amendment is filed regarding the sufficiency
or filing office acceptance of any financing statement or amendment, including
(i) whether the Grantor is an organization, the type of organization and any
organization identification number issued to the Grantor, and (ii) in the case
of a financing statement filed as a fixture filing or indicating Collateral as
as-extracted collateral or timber to be cut, a sufficient description of real
property to which the Collateral relates. Grantor agrees to furnish any such
information to Beneficiary promptly upon request. Grantor further ratifies and
affirms its authorization for any financing statements and/or amendments
thereto, executed and filed by Beneficiary in any jurisdiction prior to the date
of this Deed of Trust. In addition, Grantor covenants to: (w) obtain
acknowledgments from any bailee holding Collateral; (x) obtain consents from any
letter of credit issuers; (y) notify and take steps to perfect Beneficiary’s
security interest in any Commercial Tort Claims; and (z) take any action
necessary to vest control in Beneficiary of any of Grantor’s Electronic Chattel
Paper. If an Event of Default shall occur, Beneficiary, in addition to any other
rights and remedies which it may have, shall have and may exercise immediately
and without demand, any and all rights and remedies granted to a secured party
upon default under the Uniform Commercial Code, including without limitation,
the right to take possession of the Collateral or any part thereof, and to take
such other measures as Beneficiary may deem necessary for the care, protection
and preservation of the Collateral. Upon request or demand of Beneficiary,
Grantor shall, at its expense, assemble the Collateral and make it available to
Beneficiary at a convenient place acceptable to Beneficiary and Grantor. Grantor
shall pay to Beneficiary on demand any and all expenses, including legal
expenses and attorneys’ fees, incurred or paid by Beneficiary in protecting the
interest in the Collateral and in enforcing the rights hereunder with respect to
the Collateral. Any notice of sale, disposition or other intended action by
Beneficiary, with respect to the Collateral, sent to Grantor in accordance with
the provisions hereof at least ten (10) days prior to such action, shall
constitute commercially reasonable notice to Grantor. Capitalized words and
phrases used herein in this Paragraph 19 and not otherwise defined herein shall
have the respective meanings assigned to such terms in either: (i) Article 9 of
the Uniform Commercial Code as in force in Illinois at the time the financing
statement was filed by Beneficiary, or (ii) Article 9 as in force at any
relevant time in Illinois, the meaning to be ascribed thereto with respect to
any particular item of property shall be that under the more encompassing of the
two definitions.

THIS DEED OF TRUST SHALL BE EFFECTIVE AS A FINANCING STATEMENT FILED AS A
FIXTURE FILING IN THE REAL ESTATE RECORDS OF THE COUNTY WHERE THE PROPERTY IS
LOCATED WITH RESPECT TO ALL GOODS CONSTITUTING A PART OF THE PROPERTY WHICH ARE
OR ARE TO BECOME FIXTURES RELATED TO THE PROPERTY. FOR PURPOSES OF THE UNIFORM
COMMERCIAL CODE THE FOLLOWING INFORMATION IS FURNISHED:



  a.   Name and address of the record owner of the real estate described in this
Deed of Trust:

NNN Lenox Medical, LLC

1551 N. Tustin Avenue, Suite 300

Santa Ana, California 92705



  b.   Name and address of the debtor (Grantor):

NNN Lenox Medical, LLC
1551 N. Tustin Avenue, Suite 300
Santa Ana, California 92705



  c.   Name and address of the secured party (Beneficiary):

LaSalle Bank National Association
135 South LaSalle Street
Suite 3410
Chicago, Cook County, Illinois 60603



  d.   Information concerning the security interest evidenced by this Deed of
Trust may be obtained from the secured party.



  e.   This Deed of Trust covers goods which are or are to become fixtures.

20. Events of Default; Acceleration of Indebtedness; Remedies. The occurrence of
any one or more of the following events shall constitute an “Event of Default”
under this Deed of Trust:

(a) failure of Grantor to pay (i) within 5 days of the due date, any of the
Indebtedness, including any payment due under the Note or (ii) the outstanding
Indebtedness, including all accrued and unpaid interest, in full on the Maturity
Date; or

(b) failure of Grantor to provide Beneficiary with evidence of renewal of any
insurance required hereunder within 10 days of Beneficiary’s request therefore,
or

(c) failure of Grantor to pay when due any taxes, assessments and other similar
charges levied against the Property, or ground rents, if applicable, except to
the extent sums sufficient to pay such amounts have been escrowed with
Beneficiary as required under Paragraph 3 and Grantor has given notice of such
amounts due to Beneficiary; or

(d) failure of Grantor to strictly comply with Paragraphs 15, 16 and 17 of this
Deed of Trust; or

(e) failure of Grantor to comply with the financial reporting requirements of
Paragraph 10 within 10 days after notice from Beneficiary; or

(f) a petition under any Chapter of Title 11 of the United States Code or any
similar law or regulation is filed by or against Grantor or any Guarantor (and
in the case of an involuntary petition in bankruptcy, which petition is not
discharged within sixty (60) days of its filing), or a custodian, receiver or
trustee for any of the Property is appointed, or Grantor or any Guarantor makes
an assignment for the benefit of creditors, or any of them are adjudged
insolvent by any state or federal court of competent jurisdiction, or an
attachment or execution is levied against any of the Property (individually or
collectively, a “Bankruptcy Default”), provided, however, in the event that
Grantor is comprised of more than one Tenants in Common and pursuant to a
buy/sell provision in the applicable TIC Agreement, the defaulting Tenant in
Common transfers its interest in the Property to a non-defaulting Tenant in
Common within sixty (60) days, no Bankruptcy Default shall be deemed to have
occurred; or

(g) the occurrence of an “Event of Default” under and as defined in any other
Loan Document; or

(h) Grantor is in default in the payment of any indebtedness (other than the
Indebtedness) and such default is declared and is not cured within the time, if
any, specified therefor in any agreement governing the same; or

(i) any statement, report or certificate made or delivered to Beneficiary by
Grantor or any Guarantor is not materially true and complete, or any
representation or warranty made or delivered to Beneficiary by Grantor or any
Guarantor is not materially true and correct; or

(j) seizure or forfeiture of the Property, or any portion thereof, or Grantor’s
interest therein, resulting from criminal wrongdoing or other unlawful action of
Grantor, its affiliates, or any tenant in the Property under any federal, state
or local law; or

(k) failure of Grantor, within 30 days after notice and demand, to satisfy each
and every Obligation, other than those set forth in the subparagraphs above;
provided, however, if such failure to satisfy such Obligation cannot by its
nature be cured within 30 days, and if Grantor commences to cure such failure
promptly after written notice thereof and thereafter diligently pursues the
curing thereof (and then in all events cures such failure within 60 days after
the original notice thereof), Grantor shall not be in default hereunder during
such period of diligent curing;

(l) the termination of the Property Manager or modification or termination of
the Management Agreement or TIC Agreement without the prior written consent of
the Beneficiary; or

(m) in the event that Grantor is comprised of more than one Tenants in Common,
the filing by a Tenant in Common of an action to partition all or any portion of
the Property or any action to compel any sale thereof (individually or
collectively, a “Partition Default”), provided, however, if pursuant to a
buy/sell provision in the applicable TIC Agreement, the defaulting Tenant in
Common transfers its interest in the Property to a non-defaulting Tenant in
Common within sixty (60) days, no Partition Default shall be deemed to have
occurred.

Upon the occurrence of an Event of Default, the Indebtedness, at the option of
the Beneficiary, shall become immediately due and payable without notice to
Grantor; and Beneficiary shall be entitled to immediately exercise and pursue
any or all of the rights and remedies contained in this Deed of Trust and any
other Loan Document or otherwise available at law or in equity. Each remedy
provided in the Loan Documents is distinct and cumulative to all other rights or
remedies under the Loan Documents or afforded by law or equity, and may be
exercised concurrently, independently, or successively, in any order whatsoever.

21. Entry; Foreclosure; Remedies. Upon the occurrence of an Event of Default,
(a) Grantor, upon demand of Beneficiary, shall forthwith surrender to
Beneficiary the actual possession, or to the extent permitted by law,
Beneficiary itself, or by such officers or agents as it may appoint, may enter
and take possession of all or any part of the Property, and may exclude Grantor
and its agents and employees wholly therefrom, and may have joint access with
Grantor to the books, papers and accounts of Grantor; and (b) if Grantor shall
for any reason fail to surrender or deliver the Property or any part thereof
after such demand by Beneficiary, Beneficiary may obtain a judgment or decree
conferring on Beneficiary the right to immediate possession or requiring the
delivery to Beneficiary of the Property, and Grantor specifically consents to
the entry of such judgment or decree. Upon every such entering upon or taking of
possession, Beneficiary may hold, store, use, operate, manage and control the
Property and conduct the business thereof. Beneficiary shall have no liability
for any loss, damage, injury, cost or expense resulting from any action or
omission by it or its representatives which was taken or omitted in good faith.

Upon any foreclosure sale, Beneficiary may bid for and purchase the Property and
shall be entitled to apply all or part of the Indebtedness as a credit to the
purchase price.

Upon the occurrence of an Event of Default, then, without notice to or the
consent of Grantor, Beneficiary shall be entitled to immediately exercise or
pursue or cause to be exercised or pursued any or all of the rights and remedies
contained in this Deed of Trust or in any other Loan Document or otherwise
available at law or in equity including the right to do any one or more of the
following:

(a) Trustee, at the request of Beneficiary, and after publishing notice of the
time and place of sale at least three (3) different times in some newspaper
published in a county in which the Property is located, the first of which
publications shall be at least twenty (20) days prior to said sale, shall
proceed to sell the Property, at public auction for cash. The Trustee shall
apply the proceeds from such sale as provided in Section 23 below. In the event
of any sale under this Deed of Trust or pursuant to any order in any judicial
proceedings or otherwise, the Property or any part thereof may be sold, in one
parcel or in such parcels, manner or order as Beneficiary, in its sole
discretion, may direct. At Beneficiary’s option, a sale may be conducted
alternately as a single parcel and in tracts, to be closed under whichever
method yields a greater total price. If the Property is located in two or more
counties, it may all be sold in one of the counties if Trustee so elects.
Otherwise, the sale shall occur in the county in which the Property is located
unless Trustee, in his/her reasonable discretion, elects to conduct the sale
elsewhere. The sale shall be held at such location in the county as the
foreclosure notice may specify. One or more exercises of the power of sale
provided for herein shall not extinguish or exhaust said power until the entire
Property has been sold or the Indebtedness has been paid in full. Trustee is
hereby released from all obligations imposed by statute which can be waived,
including any requirement of qualification or bond. It is agreed that
Beneficiary, in the event of any sale of the Property, may bid and buy as any
third person might, but Beneficiary shall not be required to present cash at the
sale except to the extent, if any, by which Beneficiary’s bid exceeds the amount
of the Indebtedness, including all expenses of collection and sale provided for
herein. Trustee may delegate, in his/her sole discretion, any authority
possessed under this Deed of Trust, including the authority to conduct a
foreclosure sale. Without limiting the foregoing, Trustee may retain a
professional auctioneer to preside over the bidding, and the customary charge
for the auctioneer’s services shall be paid from sale proceeds as an expense of
sale. If prior to or at any foreclosure sale a third party represents to the
Trustee in writing that such party holds the next junior lien to this Deed of
Trust (whether by judgment lien, junior deed of trust, or otherwise), the
Trustee may disburse surplus proceeds to such third party in an amount not to
exceed the amount of lien alleged by the third party in its written statement to
the Trustee. A foreclosure sale may be adjourned by Trustee and may be reset at
a later time and/or date by announcement at the time and place of the originally
advertised sale and without any further publication. The foreclosure sale of the
Property shall be conducted for cash to be tendered upon the conclusion of the
bidding; provided, however, 1. Trustee may accept a check issued or certified by
a local bank as consideration for the sale and 2. if, in his/her sole
discretion, Trustee announces before or after bidding that, upon the failure of
the high bidder to complete the sale for cash within one (1) hour, the Property
may be sold to the second highest bidder, and if the high bidder should
subsequently fail to complete the purchase within that time, then Trustee may,
at his/her option, close the sale of the Property to the second highest bidder.
Grantor further agrees that, in the event of any sale hereunder, it will at once
surrender possession of the Property, will from the moment of sale be the
tenant-at-will of the purchaser, will be removable by process and will be liable
to pay said purchaser the reasonable rental value of said Property after such
sale. Beneficiary or Trustee may, after default, advise third parties of the
amount (or estimated amount) of principal, interest and expenses that will be
outstanding as of the date of any foreclosure sale and may share any other
available information regarding the Property. Following the occurrence of a
default hereunder, any “release” provision included herein or in any other
document whereby Beneficiary agreed to release all or part of the Property upon
the payment of less than all of the Indebtedness shall become void and
Beneficiary shall no longer be obligated to release any of the Property until
the Indebtedness has been paid in full. Grantor agrees that Grantor will not bid
at any sale hereunder and will not allow others to bid on Grantor’s behalf
unless, at the time of sale, Grantor has cash sufficient to pay at the sale the
amount of Grantor’s bid.

(b) To enter upon, take possession of and manage the Property for the purpose of
collecting the Rents;

(c) To require Grantor to hold all Rents collected in trust for the benefit of
Beneficiary;

(d) To dispossess by the usual summary proceedings any Tenant defaulting in the
payment of Rent to Grantor;

(e) To lease the Property or any part thereof;

(f) To repair, restore, and improve the Property;

(g) To foreclose this Deed of Trust

(h) Apply to any court of competent jurisdiction for specific performance of
this Deed of Trust, an injunction against the violation hereof and/or the
appointment of a receiver which appointment is hereby consented to by the
Grantor;

(i) Apply to any court of competent jurisdiction for specific performance of
this Deed of Trust, an injunction against the violation hereof and/or the
appointment of a receiver; and

(j) To foreclose this Deed of Trust by judicial or non-judicial process.

The foregoing remedies shall be cumulative of any other nonjudicial remedies
available to Beneficiary under this Deed of Trust or the other Loan Documents,
at law or in equity. Proceeding with a request or receiving a judgment for legal
relief shall not be or be deemed to be an election of remedies or bar any
available nonjudicial remedy of Beneficiary.

22. Expenditures and Expenses. Grantor acknowledges and confirms that
Beneficiary shall impose certain administrative processing and/or commitment
fees in connection with (a) the extension, renewal, modification, amendment and
termination of its loans, (b) the release or substitution of collateral
therefor, (c) obtaining certain consents, waivers and approvals with respect to
the Property, or (d) the review of any Lease or proposed Lease or the
preparation or review of any subordination, non-disturbance and attornment
agreement. In addition, in any civil action to foreclose the lien hereof or
otherwise enforce Beneficiary’s rights, there shall be allowed and included as
additional Indebtedness in the order or judgment for foreclosure and sale or
other order all expenditures and expenses which may be paid or incurred by or on
behalf of Beneficiary including attorneys’ fees, costs and expenses, receiver’s
fees, costs and expenses, appraiser’s fees, engineers’ fees, outlays for
documentary and expert evidence, stenographers’ charges, publication costs, and
costs (which may be estimates as to items to be expended after entry of said
order or judgment) of procuring all such abstracts of title, title searches and
examination, title insurance policies, Torrens’ Certificates and similar data
and assurances with respect to the title as Beneficiary may deem reasonably
necessary either to prosecute such civil action or to evidence to bidders at any
sale which may be had pursuant to such order or judgment the true condition of
the title to, or the value of, the Property (all said expenditures and expenses
are hereinafter collectively referred to as the “Reimbursable Expenses”). All
Reimbursable Expenses, and such costs, expenses and fees as may be incurred by
Beneficiary at any time or times hereafter in the protection of the Property, in
enforcing the Obligations, and/or the maintenance of the lien established by any
of the Loan Documents, including accountants’ and attorneys’ fees, costs and
expenses in any advice, litigation, or proceeding affecting the Loan Documents
or the Property, whether instituted by Beneficiary, Grantor or any other party,
or in preparation for the commencement or defense of any action or proceeding or
threatened action or proceeding, shall be immediately due and payable to
Beneficiary by Grantor, and, to the extent such services relate to the Hazardous
Substances Indemnification Agreement of even date herewith from Grantor and
Guarantors in favor of Beneficiary, by Grantor and Guarantors, with interest
thereon at the Default Rate set forth in the Note, and shall be secured by the
Loan Documents. In addition, Grantor shall be liable for the payment of all
commissions and brokerage fees relating to the Loan.

23. Application of Proceeds of Foreclosure Sale. The proceeds of any foreclosure
sale of the Property shall be distributed and applied in the order of priority
set forth in the Note with the excess, if any, being applied to any parties
entitled thereto as their rights may appear.

24. Appointment of Receiver or Mortgagee in Possession. If an Event of Default
is continuing or if Beneficiary shall have accelerated the Indebtedness,
Beneficiary, upon application to a court of competent jurisdiction, shall be
entitled as a matter of strict right, without notice, and without regard to the
occupancy or value of any security for the Indebtedness, without any showing of
fraud or mismanagement on the part of Grantor or the insolvency of any party
bound for its payment, without regard to the existence of a declaration that the
Indebtedness, or any portion thereof, is immediately due and payable, and
without regard to the filing of a notice of default, to the appointment of a
receiver or the immediate appointment of Beneficiary to take possession of and
to operate the Property, and to collect and apply the rents, issues, profits and
revenues thereof, and Grantor consents to such appointment.

25. Forbearance by Beneficiary Not a Waiver. Any forbearance by Beneficiary in
exercising any right or remedy under any of the Loan Documents, or otherwise
afforded by applicable law, shall not be a waiver of or preclude the exercise of
any right or remedy. Beneficiary’s acceptance of payment of any sum secured by
any of the Loan Documents after the due date of such payment shall not be a
waiver of Beneficiary’s right to either require prompt payment when due of all
other sums so secured or to declare a default for failure to make prompt
payment. The procurement of insurance or the payment of taxes or other liens or
charges by Beneficiary shall not be a waiver of Beneficiary’s right to
accelerate the maturity of the Indebtedness, nor shall Beneficiary’s receipt of
any awards, proceeds or damages under Paragraph 5 hereof operate to cure or
waive Grantor’s default in payment or sums secured by any of the Loan Documents.
With respect to all Loan Documents, only waivers made in writing by Beneficiary
shall be effective against Beneficiary.

26. Waiver of Statute of Limitations. Grantor hereby waives the right to assert
any statute of limitations as a bar to the enforcement of the lien created by
any of the Loan Documents or to any action brought to enforce the Note or any
other obligation secured by any of the Loan Documents.

27. Waiver of Appraisement, Valuation, Etc. Grantor agrees, to the full extent
permitted by law, that in case of a Default on the part of Grantor hereunder,
neither Grantor nor anyone claiming through or under Grantor hereunder will set
up, claim or seek to take advantage of any appraisement, valuation, stay,
extension, homestead, exemption or redemption laws now or hereafter in force, in
order to prevent or hinder the enforcement or foreclosure of this Security
Instrument, or the absolute sale of the Property, or the delivery of possession
thereof immediately after such sale to the purchaser at such sale, and Grantor,
for itself and all who may at any time claim through or under it, hereby waives
and renounces to the full extent that it may lawfully so do so, the benefit of
all such laws, and any and all right to have the assets subject to the security
interest of this Deed of Trust marshaled upon any foreclosure or sale under the
power herein granted. Without limiting the generality of the foregoing, this
waiver is intended to include a waiver of all homestead and exemption rights
provided for by the Constitution and the laws of the United States and of any
state, including but not limited to the equity of redemption and the statutory
right of redemption and all rights of Grantor expressed in T.C.A. § 66-8-101, et
seq., as the same may be amended from time to time.

28. Jury Trial Waiver. GRANTOR AND BENEFICIARY BY ITS ACCEPTANCE OF THIS DEED OF
TRUST, EACH HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ITS
RESPECTIVE RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING BASED UPON, OR
RELATED TO, THE SUBJECT MATTER OF THE LOAN DOCUMENTS AND THE BUSINESS
RELATIONSHIP THAT IS BEING ESTABLISHED. THIS WAIVER IS KNOWINGLY, INTENTIONALLY
AND VOLUNTARILY MADE BY GRANTOR AND BY BENEFICIARY, AND GRANTOR ACKNOWLEDGES ON
BEHALF OF ITSELF AND ITS PARTNERS, MEMBERS, SHAREHOLDERS, AS THE CASE MAY BE,
THAT NEITHER BENEFICIARY, TRUSTEE NOR ANY PERSON ACTING ON BEHALF OF BENEFICIARY
OR TRUSTEE HAS MADE ANY REPRESENTATIONS OF FACT TO INDUCE THIS WAIVER OF TRIAL
BY JURY OR HAS TAKEN ANY ACTIONS WHICH IN ANY WAY MODIFY OR NULLIFY ITS EFFECT.
GRANTOR AND BENEFICIARY ACKNOWLEDGE THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO
ENTER INTO A BUSINESS RELATIONSHIP, THAT GRANTOR AND BENEFICIARY HAVE ALREADY
RELIED ON THIS WAIVER IN ENTERING INTO THE LOAN DOCUMENTS AND THAT EACH OF THEM
WILL CONTINUE TO RELY ON THIS WAIVER IN THEIR RELATED FUTURE DEALINGS. GRANTOR
AND BENEFICIARY FURTHER ACKNOWLEDGE THAT THEY HAVE BEEN REPRESENTED (OR HAVE HAD
THE OPPORTUNITY TO BE REPRESENTED) IN THE SIGNING OF THE LOAN DOCUMENTS AND IN
THE MAKING OF THIS WAIVER BY INDEPENDENT LEGAL COUNSEL, SELECTED OF THEIR OWN
FREE WILL AND THAT THEY HAVE HAD THE OPPORTUNITY TO DISCUSS THIS WAIVER WITH
COUNSEL.

29. Indemnification. In addition to any other indemnifications provided in any
of the other Loan Documents, Grantor shall, at its sole cost and expense,
protect, defend, indemnify, release and save harmless Beneficiary, Trustee or
any person or entity who is or will have been involved in the servicing of this
Loan, as well as the respective affiliates, subsidiaries, persons controlling or
under common control, directors, officers, shareholders, members, partners,
employees, agents, servants, representatives, contractors, subcontractors,
participants, successors and assigns of any and all of the foregoing
(collectively, the “Indemnified Parties”), from and against all liabilities,
obligations, claims, demands, damages, penalties, causes of action, losses,
fines, costs and expenses (including without limitation reasonable attorneys’
fees and expenses), imposed upon or incurred by or asserted against any of the
Indemnified Parties and directly or indirectly arising out of or in any way
relating to any one or more of the following: (a) ownership of this Deed of
Trust, the Property or any interest therein or receipt of any Rents; (b) any
amendment to, or restructuring of, the Indebtedness, the Note, this Deed of
Trust or any other Loan Documents; (c) any and all lawful action that may be
taken by Beneficiary or Trustee in connection with the enforcement of the
provisions of this Deed of Trust or the Note or any other Loan Documents,
whether or not suit is filed in connection with same, or in connection with
Grantor or any Guarantor becoming a party to a voluntary or involuntary federal
or state bankruptcy, insolvency or similar proceeding; (d) any accident, injury
to or death of persons or loss of or damage to property occurring in, on or
about the Property or any part thereof or on the adjoining sidewalks, curbs,
adjacent property or adjacent parking areas, streets or ways; (e) any failure on
the part of Grantor to perform or comply with any of the terms of this Deed of
Trust; (f) performance of any labor or services or the furnishing of any
materials or other property in respect of the Property or any part thereof;
(g) any failure of the Property to comply with any laws or ordinances affecting
or which may be interpreted to affect the Property; or (h) any representation or
warranty made in the Note, this Deed of Trust or the other Loan Documents being
false or misleading in any respect as of the date such representation or
warranty was made. The obligations and liabilities of Grantor under this
Paragraph 29 (A) shall survive for a period of two (2) years following any
release of this Deed of Trust executed by Beneficiary and satisfaction of the
Loan evidenced by the Loan Documents, and (B) shall survive the transfer or
assignment of this Deed of Trust, the entry of a judgment of foreclosure, sale
of the Property by nonjudicial foreclosure sale, or delivery of a deed in lieu
of foreclosure (including, without limitation, any transfer by Grantor of any of
its rights, title and interest in and to the Property to any party, whether or
not affiliated with Grantor); provided, however, that any act or omission
pursuant to subparagraphs (a) through (h) above was taken or occurred prior to
the payment in full of the Indebtedness.

30. Duty to Defend. Upon written request by an Indemnified Party, Grantor shall
defend such Indemnified Party (if requested by an Indemnified Party, in the name
of the Indemnified Party) by attorneys and other professionals approved by the
Indemnified Parties. Notwithstanding the foregoing, any Indemnified Parties may,
in their sole and absolute discretion, engage their own attorneys and other
professionals to defend or assist them, and, at the option of the Indemnified
Parties, their attorneys shall control the resolution of the claim or
proceeding. Upon demand, Grantor shall pay or, in the sole and absolute
discretion of the Indemnified Parties, reimburse, the Indemnified Parties for
the payment of reasonable fees and disbursements of attorneys, engineers, and
other professionals in connection therewith. Any amounts payable to any of the
Indemnified Parties by reason of the application of Paragraph 29 or this
paragraph shall be secured by this Deed of Trust and shall become immediately
due and payable and shall bear interest at the Default Rate specified in the
Note from the date loss or damage is sustained by any of the Indemnified Parties
until paid.

31. ERISA. Grantor covenants and agrees that during the term of the Loan,
(a) Grantor is not a and will not become a “party in interest” as defined in
Section 3(14) of the Employee Retirement Income Security Act of 1974, as
amended, with respect to any employee benefit plan, (b) Grantor will take no
action that would cause it to (i) become an “employee benefit plan” or (ii)
otherwise be considered “plan assets” as defined in 29 C.F.R.
Section 2510.3-101, or “assets of a governmental plan” subject to regulation
under the state statutes, and (c) Grantor will not sell, assign or transfer the
Property, or any portion thereof or interest therein, to any transferee that
does not execute and deliver to Beneficiary its written assumption of the
obligations of this covenant. Grantor further covenants and agrees to protect,
defend, indemnify and hold Beneficiary harmless from and against all loss, cost,
damage and expense (including without limitation, all attorneys’ fees and excise
taxes, costs of correcting any prohibited transaction or obtaining an
appropriate exemption) that Beneficiary may incur as a result of Grantor’s
breach of this covenant. This covenant and indemnity shall survive the
extinguishment of the lien of this Deed of Trust by foreclosure or action in
lieu thereof; furthermore, the foregoing indemnity shall supersede any
limitations on Grantor’s liability under any of the Loan Documents.

32. No Oral Change. This Deed of Trust may not be modified, amended, waived,
extended, changed, discharged or terminated orally or by any act or failure to
act on the part of Grantor or Beneficiary, but only by an agreement in writing
signed by the party against whom enforcement of any modification, amendment,
waiver, extension, change, discharge or termination is sought.

33. Notice. Except for any notice required under applicable law to be given in
another manner, (a) any notice to Grantor provided for in the Loan Documents
shall be given by mailing such notice by Federal Express or any other nationally
recognized overnight carrier addressed to Grantor at Grantor’s address stated
above or at such other address as Grantor may designate by notice to Beneficiary
or Trustee as provided herein, and (b) any notice to Trustee or Beneficiary
shall be given by Federal Express or any other nationally recognized overnight
carrier to Trustee’s or Beneficiary’s address stated above or to such other
address as Trustee or Beneficiary may designate by notice to Grantor as provided
herein. Any notice provided for in the Loan Documents shall be deemed to have
been given to Grantor, Trustee or Beneficiary on the first Business Day
following such mailing in the manner designated herein. In addition, notice may
also be given by first class certified mail, return receipt requested, postage
prepaid, addressed to the address set forth above for the party to whom such
notice is to be given and such notice given in this manner shall be deemed
received the third day after such notice was deposited with the United States
Postal Service.

34. Successors and Assigns Bound; Joint and Several Liability; Agents; Captions.
The covenants and agreements contained in the Loan Documents shall bind, and the
rights thereunder shall inure to, the respective successors and assigns of
Trustee, Beneficiary and Grantor, subject to the provisions of Paragraph 15
hereof. All representations, warranties, covenants and agreements of Grantor
contained in the Loan Documents shall be joint and several. In exercising any
rights under the Loan Documents or taking any actions provided for therein,
Trustee or Beneficiary may act through its employees, agents, or independent
contractors as authorized by Trustee or Beneficiary, respectively. The captions
and headings of the paragraphs of this Deed of Trust are for convenience only
and are not to be used to interpret or define the provisions hereof.

35. Governing Law; Jurisdiction; Severability. THE PROVISIONS OF THIS INSTRUMENT
REGARDING (i) THE CREATION, PERFECTION AND ENFORCEMENT OF THE LIENS AND SECURITY
INTERESTS HEREIN GRANTED AND (ii) THE TRUSTEE, SHALL BE GOVERNED BY AND
CONSTRUED UNDER THE LAWS OF THE STATE OF TENNESSEE. ALL OTHER PROVISIONS OF THIS
INSTRUMENT AND THE RIGHTS AND OBLIGATIONS OF GRANTOR AND BENEFICIARY SHALL BE
GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF ILLINOIS. THIS DEED OF TRUST SHALL BE GOVERNED BY, CONSTRUED,
APPLIED AND ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF
ILLINOIS, WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES, AND GRANTOR AGREES THAT
THE PROPER VENUE FOR ANY MATTERS IN CONNECTION HEREWITH SHALL BE IN THE STATE OR
FEDERAL COURTS LOCATED IN CHICAGO, ILLINOIS, AS BENEFICIARY MAY ELECT AND
GRANTOR HEREBY SUBMITS ITSELF TO THE JURISDICTION OF SUCH COURTS FOR THE PURPOSE
OF ADJUDICATING ANY MATTERS RELATED TO THE LOAN, PROVIDED, HOWEVER, THAT TO THE
EXTENT THE MANDATORY PROVISIONS OF THE LAWS OF ANOTHER JURISDICTION RELATING TO
(i) THE PERFECTION OR THE EFFECT OF PERFECTION OR NON-PERFECTION OF THE SECURITY
INTERESTS IN ANY OF THE PROPERTY, (ii) THE LIEN, ENCUMBRANCE OR OTHER INTEREST
IN THE PROPERTY GRANTED OR CONVEYED BY THIS DEED OF TRUST, OR (iii) THE
AVAILABILITY OF AND PROCEDURES RELATING TO ANY REMEDY HEREUNDER OR RELATED TO
THIS DEED OF TRUST ARE REQUIRED TO BE GOVERNED BY SUCH OTHER JURISDICTION’S
LAWS, SUCH OTHER LAWS SHALL BE DEEMED TO GOVERN AND CONTROL. THE INVALIDITY,
ILLEGALITY OR UNENFORCEABILITY OF ANY PROVISION OF THIS DEED OF TRUST OR THE
LOAN DOCUMENTS SHALL NOT AFFECT OR IMPAIR THE VALIDITY, LEGALITY OR
ENFORCEABILITY OF THE REMAINDER OF THIS DEED OF TRUST AND THE OTHER LOAN
DOCUMENTS, AND TO THIS END, THE PROVISIONS OF THIS DEED OF TRUST AND THE OTHER
LOAN DOCUMENTS ARE DECLARED TO BE SEVERABLE.

36. Release. Upon payment of all sums secured by this Deed of Trust, Beneficiary
shall cause Trustee to release this Deed of Trust. Grantor shall pay
Beneficiary’s and Trustee’s reasonable costs incurred in releasing this Deed of
Trust and any financing statements related hereto.

37. Covenants Running with the Land. All covenants, conditions, warranties,
representations and other obligations contained in this Deed of Trust and the
other Loan Documents are intended by Grantor and Beneficiary to be, and shall be
construed as, covenants running with the Property until the lien of this Deed of
Trust has been fully released by Beneficiary.

38. Terms. As used in the Loan Documents, (i) “Business Day” means a day when
banks are not required or authorized to be closed in Chicago, Illinois or New
York, New York; and (ii) the words “include” and “including” shall mean
“including but not limited to” unless specifically set forth to the contrary.

39. Loss of Note. Upon notice from Beneficiary of the loss, theft, or
destruction of the Note and upon receipt of indemnity reasonably satisfactory to
Grantor from Beneficiary, or in the case of mutilation of the Note, upon
surrender of the mutilated Note, Grantor shall make and deliver a new note of
like tenor in lieu of the then to be superseded Note.

40. Changes in the Laws Regarding Taxation. If any law is amended, enacted or
adopted after the date of this Deed of Trust which deducts the Indebtedness from
the value of the Property for the purpose of taxation or which imposes a tax,
either directly or indirectly, on the Indebtedness of Beneficiary’s interest in
the Property, Grantor will pay such tax, with interest and penalties thereon, if
any. In the event Beneficiary is advised by counsel chosen by it that the
payment of such tax or interest and penalties by Grantor would be unlawful or
taxable to Beneficiary or unenforceable or provide the basis for a defense of
usury, then in any such event, Beneficiary shall have the option, by written
notice of not less than forty-five (45) days, to declare the Indebtedness
immediately due and payable.

41. Substitution of Trustee. Beneficiary may, from time to time by written
instrument executed and acknowledged by Beneficiary and recorded in the county
or counties where the Property is located, and by otherwise complying with the
provisions of any applicable statutes, substitute a successor or successors for
the Trustee named herein or acting hereunder. Any fees or expenses payable to
Trustee are the obligation of Grantor.

42. Exculpation. This Deed of Trust and other Loan Documents and all of
Grantor’s obligations hereunder and thereunder are subject to the provisions of
Paragraph 11 of the Note entitled Exculpation. All of the provisions of the
Note, including Paragraph 11, are incorporated herein by this reference.

43. Disclosure of Information. Beneficiary shall have the right (but shall be
under no obligation) to make available to any party for the purpose of granting
participation in or selling, transferring, assigning or conveying all or any
part of the Loan (including any governmental agency or authority and any
prospective bidder at any foreclosure sale of the Property) any and all
information which Beneficiary may have with respect to the Property, Lease(s),
Grantor and any Guarantor, whether provided by Grantor, any Guarantor or any
third party or obtained as a result of any environmental assessments. Grantor
and each Guarantor agree that Beneficiary shall have no liability whatsoever as
a result of delivering any such information to any third party, and Grantor and
each Guarantor, on behalf of themselves and their successors and assigns, hereby
release and discharge Beneficiary from any and all liability, claims, damages,
or causes of action, arising out of, connected with or incidental to the
delivery of any such information to any third party.

44. Sale of Loan; Securitization. Beneficiary may, at any time and without the
consent of Grantor or any Guarantor, grant participation in or sell, transfer,
securitize, assign and convey all or any portion of its right, title and
interest in and to the Loan, the servicing of the Loan, this Deed of Trust, the
Note and the other Loan Documents, any guaranties given in connection with the
Loan and any collateral given to secure the Loan. Grantor covenants to cooperate
with Beneficiary’s efforts in the sale, transfer or securitization of the Loan;
such cooperation includes Grantor’s obligations to (a) make non-material
modifications of the Loan Documents (such modifications shall not have a
material adverse impact on Grantor and accordingly such modifications shall not
(i) increase the amount of the Indebtedness or (ii) change the Contract Rate [as
defined in the Note]), (b) provide additional information regarding Grantor’s
financial statements, (c) deliver updated information regarding Grantor and the
Property, (d) cooperate with all third parties, including, but not limited to,
rating agencies and potential investors to facilitate the rating and
securitization of the Loan, (e) review Beneficiary’s securitization offering
materials to the extent such materials relate to Grantor, the Property or the
Loan, (f) respond to any inquiries of Beneficiary or other party relating
thereto and (g) deliver an estoppel certificate. Grantor agrees to represent and
warrant the absence of misstatements and/or omissions in the information
relating to Grantor, the Property and the Loan that is contained in the offering
materials and which has been furnished to or approved by Grantor. Grantor shall
not be liable for Beneficiary’s post-closing costs incurred pursuant to any
securitization of the Loan by Beneficiary. .

Any such sale, transfer, participation, securitization of all or any portion of
the Note, this Deed of Trust and/or other Loan Documentation including, without
any limitation, with respect to any whole loan sale or securitization of the
Loan shall be deemed a “Secondary Market Transaction”.

45. Actions and Proceedings. Beneficiary and Trustee have the right to appear in
and defend any action or proceeding brought with respect to the Property and to
bring any action or proceeding, in the name and on behalf of Grantor, which
Beneficiary and Trustee, in their discretion, decide should be brought to
protect their respective interests in the Property. Beneficiary and Trustee
shall, at their option, be subrogated to the lien of any deed of trust or other
security instrument discharged in whole or in part by the Indebtedness, and any
such subrogation rights shall constitute additional security for the payment of
the Indebtedness.

46. No Third Party Beneficiaries. The provisions of this Deed of Trust and the
other Loan Documents are for the benefit of Grantor and Beneficiary and shall
not inure to the benefit of any third party (other than any successor or
assignee of Beneficiary). This Deed of Trust and the other Loan Documents shall
not be construed as creating any rights, claims or causes of action against
Beneficiary or any of its officers, directors, agents or employees in favor of
any party other than Grantor including but not limited to any claims to any sums
held in the Replacement Reserve or the TI and Leasing Reserve.

47. Exhibits and Riders. The following Exhibits and Riders (which may contain
additional representations, warranties, and covenants) are attached to this Deed
of Trust and hereby made a part of this Deed of Trust: Exhibit A (legal
description for Land) Exhibit B (definition of Personal Property), and Exhibit C
(pending and threatened litigation).

48. Customer Identification – USA Patriot Act Notice; OFAC. Beneficiary hereby
notifies Grantor that pursuant to the requirements of the USA Patriot Act (Title
III of Pub. L. 107-56, signed into law October 26, 2001), as amended (the
“Act”), and Beneficiary’s policies and practices, Beneficiary is required to
obtain, verify and record certain information and documentation that identifies
Grantor, which information includes the name and address of Grantor and such
other information that will allow Beneficiary to identify Grantor in accordance
with the Act. Grantor represents and covenants that it is not and will not
become a person (individually, a “Prohibited Person” and collectively
“Prohibited Persons”) listed on the Specially Designated Nationals and Blocked
Persons List maintained by the Office of Foreign Asset Control, U.S. Department
of the Treasury (the “OFAC List”) or otherwise subject to any other prohibitions
or restriction imposed by laws, rules, regulations or executive orders,
including Executive Order No. 13224, administered by OFAC (collectively the
“OFAC Rules”). Grantor represents and covenants that it also (a) is not and will
not become owned or controlled by a Prohibited Person, (b) is not acting and
will not act for or on behalf of a Prohibited Person, (c) is not otherwise
associated with and will not become associated with a Prohibited Person, (d) is
not providing and will not provide any material, financial or technological
support for or financial or other service to or in support of acts of terrorism
or a Prohibited Person. Grantor will not transfer any interest in Grantor to or
enter into a Lease with a Prohibited Person. Grantor shall immediately notify
Beneficiary if Grantor has knowledge that any Guarantor or any member or
beneficial owner of Grantor or any Guarantor is or becomes a Prohibited Person
or (i) is indicted on or (ii) arraigned and held over on charges involving money
laundering or predicate crimes to money laundering. Grantor will not enter into
any Lease or any other transaction or undertake any activities related to the
Loan in violation of the federal Bank Secrecy Act, as amended (“BSA”), 31 U.S.C.
§5311, et seq. or any federal or state laws, rules, regulations or executive
orders, including, but not limited to, 18 U.S.C. §§1956, 1957 and 1960,
prohibiting money laundering and terrorist financing (collectively “Anti-Money
Laundering Laws”). Grantor shall (A) not use or permit the use of any proceeds
of the Loan in any way that will violate either the OFAC Rules or Anti-Money
Laundering Laws, (B) comply and cause all of its subsidiaries to comply with
applicable OFAC Rules and Anti-Money Laundering Laws, (C) provide information as
Beneficiary may require from time to time to permit Beneficiary to satisfy its
obligations under the OFAC Rules and/or the Anti-Money Laundering Laws and
(D) not engage in or conspire to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding, or attempts to violate, any
of the foregoing. Grantor shall immediately notify Beneficiary if any Tenant
becomes a Prohibited Person or (1) is convicted of, (2) pleads nolo contendere
to, (3) is indicted on, or (4) is arraigned and held over on charges involving
money laundering or predicate crimes to money laundering.

49. Counterparts. This Deed of Trust may be executed in any number of
counterparts each of which shall be deemed to be an original but all of which
when taken together shall constitute one agreement.

50. Disclaimers. The relationship of Grantor and Beneficiary under this Deed of
Trust and the other Loan Documents is, and shall at all times remain, solely
that of Grantor and Beneficiary; and Beneficiary neither undertakes nor assumes
any responsibility or duty to Grantor or to any third party with respect to the
Property. Notwithstanding any other provisions of this Deed of Trust and the
other Loan Documents: (i) Beneficiary is not, and shall not be construed to be,
a partner, joint venturer, member, alter ego, manager, controlling person or
other business associate or participant of any kind of Grantor and Beneficiary,
and Beneficiary does not intend to ever assume such status; (ii) Beneficiary
does not intend to ever assume any responsibility to any person for the quality,
suitability, safety or condition of the Property; and (iii) Beneficiary shall
not be deemed responsible for or a participant in any acts, omissions or
decisions of Grantor.

Beneficiary shall not be directly or indirectly liable or responsible for any
loss, claim, cause of action, liability, indebtedness, damage or injury of any
kind or character to any person or property arising from any construction on, or
occupancy or use of, the Property, whether caused by or arising from: (i) any
defect in any building, structure, grading, fill, landscaping, or other
improvements thereon or in any on-site or off-site improvement or other facility
therein or thereon; (ii) any act or omission of Grantor or any of Grantor’s
agents, employees, independent contractors, licensees or invitees; (iii) any
accident in or on the Property or any fire, flood, or other casualty or hazard
thereon; (iv) the failure of Grantor or any of Grantor’s licensees, employees,
invitees, agents, independent contractors, or other representatives to maintain
the Property in a safe condition; or (v) any nuisance made or suffered on any
part of the Property.

51. Clearing Account. During the term of the Loan, Grantor shall establish and
maintain a segregated account (the “Clearing Account”) with LaSalle Bank
National Association (“Clearing Bank”), in trust for the benefit of Beneficiary,
which Clearing Account shall, during a “Cash Management Period” (as defined in
the Cash Management Agreement [as defined below]), be under the sole dominion
and control of Beneficiary. The Clearing Account shall be entitled “NNN Lenox
Medical, LLC, as Borrower and LaSalle Bank National Association, as Lender,
pursuant to Deed of Trust, Security Agreement and Fixture Filing dated as of
January 2, 2007 – Clearing Account”. The Clearing Account shall be an “Eligible
Account” (as defined in the Cash Management Agreement) and shall not be
commingled with other monies held by Grantor or Clearing Bank. All monies now or
hereafter deposited into the Clearing Account shall be deemed additional
security for the Indebtedness. Grantor hereby grants to Beneficiary a first
priority security interest in the Clearing Account and all deposits at any time
contained therein and the proceeds thereof and will take all actions necessary
to maintain in favor of Beneficiary a perfected first priority security interest
in the Clearing Account. In addition, Grantor hereby authorizes Beneficiary to
prepare and file UCC Financing Statements and continuations thereof. Grantor
shall not further pledge, assign or grant any security interest in the Clearing
Account or the monies deposited therein or permit any lien or encumbrance to
attach thereto, or any levy to be made thereon, or any UCC Financing Statements,
except those naming Beneficiary as the secured party, to be filed with respect
thereto.

Grantor shall, or shall cause the Property Manager to, deliver irrevocable
written instructions to all tenants under Leases to deliver all Rents payable
thereunder directly to the Clearing Account. Grantor shall, and shall cause
Manager to, deposit all amounts received by Grantor or Manager constituting
Rents into the Clearing Account within one (1) Business Day after receipt
thereof.

During a Cash Management Period, Beneficiary and/or any servicer shall have the
sole right to make withdrawals from the Clearing Account and all costs and
expenses for establishing and maintaining the Clearing Account shall be paid by
Grantor. In addition, Grantor shall obtain from Clearing Bank its agreement
during a Cash Management Period to transfer to the Cash Management Account
(defined below) in immediately available funds by federal wire transfer all
amounts on deposit in the Clearing Account once every Business Day.

Upon the occurrence of an Event of Default, Beneficiary may, in addition to any
and all other rights and remedies available to Beneficiary, apply any sums then
present in the Clearing Account to the payment of the Indebtedness in such order
and priority as Beneficiary shall determine.

Grantor shall indemnify, defend and hold Beneficiary harmless from and against
any and all actions, suits, claims, demands, liabilities, losses, damages,
obligations and costs and expenses (including litigation costs and reasonable
attorneys fees and expenses) arising from or in any way connected with the
Clearing Account (unless arising from the gross negligence or willful misconduct
of Beneficiary) or the performance of the obligations for which the Clearing
Account was established.

52. Cash Management Account. Simultaneously herewith, Grantor and Beneficiary
shall enter into a Cash Management Agreement (“Cash Management Agreement”) with
LaSalle Bank National Association, as “Agent”. During a Cash Management Period,
Grantor shall establish and maintain a segregated Eligible Account (the “Cash
Management Account”) to be held by Agent in trust and for the benefit of
Beneficiary, which Cash Management Account shall be under the sole dominion and
control of Beneficiary. The Cash Management Account shall be entitled “NNN Lenox
Medical, LLC, as Borrower and LaSalle Bank National Association, as Lender,
pursuant to Deed of Trust, Security Agreement and Fixture Filing dated as of
January 2, 2007 – Cash Management Account”. All monies now or hereafter
deposited into the Cash Management Account shall be deemed additional security
for the Indebtedness. Grantor hereby grants to Beneficiary a first priority
security interest in the Cash Management Account and all deposits at any time
contained therein and the proceeds thereof and will take all actions necessary
to maintain in favor of Beneficiary a perfected first priority security interest
in the Cash Management Account. In addition, Grantor hereby authorizes
Beneficiary to prepare and file UCC Financing Statements and continuations
thereof. Grantor will not in any way alter or modify the Cash Management Account
and will notify Beneficiary of the account number thereof. Grantor shall not
further pledge, assign or grant any security interest in the Cash Management
Account or the monies deposited therein or permit any lien or encumbrance to
attach thereto, or any levy to be made thereon, or any UCC Financing Statements,
except those naming Beneficiary as the secured party, to be filed with respect
thereto.

During a Cash Management Period, on each date that a payment is due Beneficiary
under the Loan Documents (a “Payment Date”) (or, if such Payment Date is not a
Business Day, on the immediately preceding Business Day) all funds on deposit in
the Cash Management Account shall be applied by Beneficiary as provided in the
Cash Management Agreement. Beneficiary and/or any servicer shall have the sole
right to make withdrawals from the Cash Management Account and all costs and
expenses for establishing and maintaining the Cash Management Account shall be
paid by Grantor.

The insufficiency of funds on deposit in the Cash Management Account shall not
relieve Grantor from the obligation to make any payments, as and when due
pursuant to this Deed of Trust and the other Loan Documents, and such
obligations shall be separate and independent, and not conditioned on any event
or circumstance whatsoever.

Upon the occurrence of an Event of Default, Beneficiary may, in addition to any
and all other rights and remedies available to Beneficiary, apply any sums then
present in the Cash Management Account to the payment of the Indebtedness in
such order and priority as Beneficiary shall determine.

Grantor hereby agrees that Beneficiary may modify the Cash Management Agreement
for the purpose of establishing additional sub-accounts in connection with any
payments otherwise required under this Deed of Trust and the other Loan
Documents and Beneficiary shall provide notice thereof to Grantor.

Grantor shall indemnify, defend and hold Beneficiary harmless from and against
any and all actions, suits, claims, demands, liabilities, losses, damages,
obligations and costs and expenses (including litigation costs and reasonable
attorneys fees and expenses) arising from or in any way connected with the Cash
Management Account (unless arising from the gross negligence or willful
misconduct of Beneficiary) or the performance of the obligations for which the
Cash Management Account was established.

Notwithstanding anything to the contrary contained in this Deed of Trust and the
other Loan Documents, and provided no Event of Default has occurred and is
continuing, during a Cash Management Period, Grantor’s obligations with respect
to the payment of the monthly debt service payment required under the Note and
amounts due hereunder for escrows for taxes, ground rents, insurance,
Replacement Reserves, TI and Leasing Reserves, and any other payment reserves
established pursuant to this Deed of Trust or any other Loan Document shall be
deemed satisfied to the extent sufficient amounts are deposited in the Cash
Management Account established pursuant to the Cash Management Agreement to
satisfy such obligations on the dates each such payment is required, regardless
of whether any of such amounts are so applied by Beneficiary.

53. Concurrent Subordinate Indebtedness. Notwithstanding anything in this Deed
of Trust or the other Loan Documents to the contrary, by its acceptance hereof
Beneficiary acknowledges and agrees that Grantor, simultaneously herewith, is
borrowing an additional Three Million Seven Hundred and Twenty Five Thousand and
No/100ths Dollars ($3,725,000) from Beneficiary (the “Concurrent Subordinate
Indebtedness”). Such Concurrent Subordinate Indebtedness is evidenced by that
certain Promissory Note in such original principal amount of even date herewith,
and is secured by that certain Subordinate Deed of Trust, Security Agreement and
Fixture Filing of even date herewith encumbering the Property, that certain
Pledge Agreement of even date herewith made by NNN Lenox Medical, LLC in favor
of Beneficiary, and that certain Guaranty of Payment of even date herewith made
by Guarantor in favor of Beneficiary (collectively, the “Subordinate Loan
Documents”). Neither the existence of the Concurrent Subordinate Indebtedness or
the execution and delivery by Grantor and Guarantor of the Subordinate Loan
Documents shall constitute an Event of Default hereunder, provided however, that
an Event of Default under the Subordinate Loan Documents shall constitute an
Event of Default hereunder.

STATE SPECIFIC PROVISIONS

54. Future Advances. Any and all future advances (if any), with interest
thereon, shall be secured by this Deed of Trust unless the parties shall agree
otherwise in writing. This Deed of Trust secures not only existing indebtedness
and advances made contemporaneously with the execution hereof, but also future
advances, whether obligatory, or optional, or both, to the same extent as if
such future advances were made contemporaneously with the execution of this Deed
of Trust, even if no advance is made at the time of the execution of this Deed
of Trust and even if no indebtedness is outstanding at the time any advance is
made.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK;
SIGNATURE PAGES FOLLOW]

4

IN WITNESS WHEREOF, Grantor has executed this Deed of Trust or has caused the
same to be executed by its representatives thereunto duly authorized.

 
 
GRANTOR:

      NNN Lenox Medical, LLC, a Delaware limited liability company

 
   
By:
  NNN Lenox Medical Member, LLC, a Delaware limited
liability company, its sole member
 
   
By:
  Triple Net Properties, LLC, a Virginia limited liability
company, its sole member
 
   
 
  By: /s/ Richard Hutton
 
   
 
  Name: Richard Hutton
 
   
 
  Its: Executive Vice President
 
   

5

STATE OF CALIFORNIA

COUNTY OF ORANGE

Before me, a Notary Public of the state and county mentioned, personally
appeared Richard Hutton, with whom I am personally acquainted (or proved to me
on the basis of satisfactory evidence), and who, upon oath, acknowledged
himself/herself to be the Executive VP of Triple Net Properties, LLC, a Virginia
limited liability company, the sole member of NNN Lenox Medical Member, LLC, a
Delaware limited liability company, the sole member of NNN Lenox Medical, LLC, a
Delaware limited liability company, the within named bargainor, and that he/she
as such Executive VP, executed the foregoing instrument for the purposes therein
contained, by personally signing the name of the Triple Net Properties, LLC, the
sole member of NNN Lenox Medical Member, LLC, a Delaware limited liability
company, the sole member of NNN Lenox Medical, LLC, by himself/herself as
Executive VP.

WITNESS my hand and seal, at office in (county) Orange, California (state), this
26th day of December, 2006.

/s/ J. Hu

Notary Public

My Commission Expires: September 30, 2009.

[AFFIX NOTARY SEAL]

6